Title: Memorandum Books, 1771
From: Jefferson, Thomas
To: 


          
                        1771
                    
          
            
              
              Cash acct. in R. C. N.’s cases (till get into order).
            
            
              
              1771
            
            
              
              April 16. Scott v. Scott. Recd. 30/.
            
            
              
              May 4. Bowker v. Mimms. Recd. 25/.
            
            
              
                Octob.  15. Newby v. Bailey. Recd. 25/.   27. Archer v. Jones. Recd. 21/6.   31. Collier v. Mennis. 2 suits. Recd. £5. paper +  gold.  
            
          
          
          1771.
          
            
              Jan.
              1.
              
              Ballard v. Hacket. } Delivd. Sum. to Jas. Marks with directions what returns to make.Ford v. Millar.Spiers v. Langford.
            
            
              ✓
              7.
              
              Thomas Lucas (Amherst) v. Ambrose Rucker (Amh.). An ejmt. to be brot. in Amherst ct. If removd. to Gen. ct. appear for pl. for 356 as. on Harris’s cr. in the parish of Amherst and county of Amherst. Make out decln. & send up.
            
            
              
              Id. v. John Graves (Carolina). Enter caveat for 367 as. on both sides Harris’s creek Amherst being same lands on which pl. lives. Survd. about 1746. by Th: Jefferson who becoming lunatic did not make out the works. Recd. 10/.
            
            
              
              Freeman v. Jopling. Recd. of def. 50/.
            
            
              
              Sharpe v. Sorrel. Delivd. Sum. to W. Loving Sher. Amherst.
            
            
              
              Key v. Ryan. } Key sais he pd. me 5/ which I have omd. to enter.Matthews v. Ryan.
            
            
              
              10.
              
              Blackwell v. Moody. Recd. 20/6.
            
            
              
              Lucas v. Rucker. Recd. 7/3.
            
            
              
              William Brown (run away) v. Daniel Maupin (Albemarle). Action of slander to come on next ct. Appear for def. Send for spas. G. W. prin.
            
            
              
              ✓
              Archilaus Hughes (Pittsylva.) v. Peter Fountain (Hanover). Enter caveat for 400. as. on crooked creek a bra. of South Mayo river joing. the county line Pittsylva. Survd. abt. 15 y. ago.
            
            
              
              ✓
              Id. v. eund. For 400. ibid. adjg. the former survey. Recd. 16/6.
            
            
              
              11.
              
              Lucas v. Rucker. Wrote decln. in ejmt.
            
            
              
              Id. v. eund. Send to S. O. for writ in Tresp. to recover profits and damages for use of the same lands.
            
            
              
              Id. v. eund. Enquire if I could obtain injn. to stay waste.
            
            
              
              12.
              
              Patrick Coutts (Henrico) v. John Walker Semple (K. and Queen). Inclose to sher. of K. & Q. notice that I would move at next court for wrt. of error. See ante 1770 June 20 & 22.
            
            
              
              13.
              
              }Wrote to Steptoe to enter in S. O. & to J. Blair to enter in C. O. & send me Sum. for which inclosd. 17/3.Lucas v. Graves.  Hughes v. Fontaine 2. Cav.
            
            
              
              17.
              
              Lucas v. Graves. Recd. of Jno. Coleman 5/9.
            
            
              ✓
              18.
              
              Bishop v. Prior. See ante Mar. 17. 1770. Fill up blank in S. O. with 192. as. Also enter it in C. O. and take out Sum. for sher. Alb. Enq. if works retd. Recd. 5/9.
            
            
            
              
              ✓
              James Black (Alb.) v. David Kinkead (  ). Enter cav. for 190. as. Alb. on the top and So. side the Blue ridge of Mountains joining a survey of John Kinkead’s. Send Sum. to pl.
            
            
              
              ✓
              Id. v. Jno. Kinkead (Amherst). Enter cav. for 98. as. joing. a survey of Davd. Kinkead on the Blue ridge Albemarle. Enq. if works retd. in eith. case. Recd. 21/6.
            
            
              
              Horseley v. Charles. Write to Allen Chapman, or Jno. Goodwin York to take Rogers’s deposn. regly.
            
            
              
              22.
              
              Jno. Poage (Augusta) v. John King (Augusta). Should any suit be brot. to get a title to the lands caveated in Mclure v. Poage or to recover damages, I am retained by the defendt.
            
            
              
              28.
              
              Lucas v. Graves. } Recd. Sum.Hughes v. Fontaine 2. cav.
            
            
              Feb.
              2.
              
              Brown v. Maupin. Recd. 9 geese value 18/.
            
            
              Feb.
              4.
              
              David Ross (Goochld.) retains me in all his business.
            
            
              ✓
              5.
              
              Anthony Murray (Buckingham) v. George Hunt Allen (Buckingh.). Bring action of slander for these words ‘you are forsworn.’ In what sais pl. Answer ‘in swearing before Samuel Jordan a magistrate that his longeared dog was running at large on pl.’s land.’ Recd. 52/6.
            
            
              
              Speirs & co. (  ) v. Thomas Underwood (Goochld.). An action on an acct. retnble. to April. Empld. by Mr. Mcdowell for pl.
            
            
              
              11.
              
              Philip and Mary Henson (Charlotte) v. John Cobbs (Buckingham). Detinue for  slaves. Writ retnble. to next April. Empld. by David Ross for pl.
            
            
              
              Id. v. Martin Key (Albem.). Do. Do.
            
            
              
              Id. v. Philip Bond (Albem.) Do. Do.
            
            
              
              14.
              
              Davis v. Cox. See July 12. 1770. The land was patd. by James Cox perhaps as far back as 1700. Enquire further for pat.
            
            
              
              Lambert v. Martin. Pl. thinks no names were listed the last of the two years. So take out writ.
            
            
              
              Handcock v. Walker. Recd. 18/.
            
            
              
              Philemon Snell’s case (Albemarle). Give opinion in this case.
            
            
              
              Recd. directions from Jno. Blair to appear in the following suits which are at the rules.
            
            
              
              Kippen & co. (Jas. Lyle) v. Harvey. Case. For pl.
            
            
              
              Id. v.  Tate (  ). Case. For pl.
            
            
              
                Orange (  ) v.  B ush (  ) Trespass. For pl.
            
            
            
              
              Anthony Moseley (a mariner) v. John McKerrall (Norf.). TAB. Removd. by Certiorari. For def.
            
            
              
              McVee (  ) v.  Singleton (  ). TAB. For pl.
            
            
              
              Plume (  ) v.  Portlock (  ). TAB. For pl.
            
            
              
                Ronald (  ) v.  Frazer (  ). Debt. This is on court docket. For
                  pl.
            
            
              
              Goodwin et al. vestry of  parish (  ) v. Lunan incumbent. Libel. In ecclesiastical court.
            
            
              
              McVee (  ) v.  Wilson (  ) & Wm. Orange (  ). In Chancery. For pl.
            
            
              
              Memm. charge no fees above where they have been paid to J. Blair.
            
            
              
              John Mckerral (Norfolk) v. Anthony Moseley (a mariner). Case. Qu. if there is not such a suit. See Dr. Burke’s letter, Moseley v. Mckerral sent me by Mr. Blair. If there is appear for pl.—Mar. 5. There is and Mr. Blair directs me to appear.
            
            
              Feb.
              20.
              
              Snell’s case. Commd. opn. to writing.
            
            
              
              21.
              
              Gottee v. Stegoe. } Wrote to Jas. Lyle.Kippen & co. v. Harvie.Iid.v. Tate.
            
            
              
              }Wrote to J. Blair to ent. in S. O. and send Sum. Inclosed him 17/3. Also wrote to Steptoe to enter in S. O. the two last, and as to first to fill up blank in original entry with the no. of as.Bishop v. Pryor. Black v. Dav. Kincaid.Id. v. Jno. Kincaid.
            
            
              
              Murray v. Allen. Wrote to Steptoe for writ in Case. Dam. £200.
            
            
              
              Davis v. Cox. Wrote to Steptoe. Search to 1700. & enter petn. & send Sum.
            
            
              
              23.
              
              Snell’s case. Delivd. opn. to Snell.
            
            
              
              24.
              
              Ford v. Millar. Give credit by ord. on W. Beck for 11/9.
            
            
              
              25.
              
              Lucas v. Graves. Delivd. Sum. to pl. After June court I am to take out Sum. ad testif. in order to prove the survey by T. Jefferson which was never entd. in plat book. Employ aux. Jerm. Bakr.
            
            
              
              28.
              
              N. Meriwether v. Fr. Meriwether. Remit fee.
            
            
              Mar.
              14.
              
              Ballard v. Hacket. Pl. directs me to dismiss. The def. is to repay costs. Send pl. copy ord. dismissn.
            
            
              
              ✓
              George Eubank (Albem.) v. John Dean (K. & Queen). Enter caveat for 400 as. on the head of Beaverdam creek of Hardware river Albemarle. Pl. gave me certificate. Recd. 8/3.
            
            
              
              Daugherty v. Buster. Remit fee.
            
            
              
              John Scott (Albem.) v.    . An attamt. from Halifax or Frederick ct. The def. is garnishee and supposed to be indebted to Wm. Stamps. To be removed to G. C. by Supersed. Get state of case from Capt. Hogg. Also the jdmt. v. Stamps with the colony seal annexed.
            
            
              
              Gay v. Manly. Get commn. to xam. witn. David Lewis. Note this is ordd. by the ct.
            
            
              
              ✓
              Thomas Johnson (Albem.) v. John Holdbrook (Carolina). Enter petn. for 300. as. on both sides Piney run joining the lines of Wm. Thompson and Randolph Holdbrook Albem. in Albem. formerly Louisa part of 400 as. patd. by Thomas John Mitchell about 20. y. No q. r. nor effects on the lands.
            
            
              
              Pet. Feild Trent (Henrico) v. James Taylor (S. Carolina). An injn. in Canc. to a jdmt. of Alb. ct. retnble. to last court. Empld. by Peter Davie (Alb.) for def. I beleive the company of Donalds and co. for whom he is factor are solely interested as creditors of Taylor.
            
            
              
              15.
              
              Thomas Ballow (Albemarle) v. Henry Downes (  ). Empld. by Dr. Walker for def. I have sher.’s affidavit of tender of q. r. Get commn. to exam. him. Charge half a fee.
            
            
              
              Speirs v. Langford. Give pl. credit by his son James’s assumpsit £3–2.
            
            
              
              ✓
              Thomas Walker, Edwd. Carter, John Wilkinson (Albem.) Alexr. Trent (Cumbld.) and William Cabell (Amherst) v. Joel Terril (Albem.). Enter petn. for 25½ as. Albemarle in the Ragged mountains on the waters of Hardware joining the lands of John Gilliam, Wm. Watson & David Cooke, patd. by Joseph Fitzpatrick.
            
            
              
              Iid. (except Wilkinson) v. John Old (Maryland) and John Wilkinson (Albem.). Enter petn. for 5¾ as. Albem. in the Ragged mountains on the waters of Hardware joining the lands of David Cooke patd. by Thomas Fitzpatrick.
            
            
              
              Iid. v. eosd. For 98. as. Albem. joining the lands of John Fry, John Wilkinson, Peter Davie patd. by Benjamin White. Empld. in these by Wilkinson. No patents to be found in S. O. to White or Fitzpatrick which answer nearly to these.
            
            
              
              John Wilkinson to James Buchanan, Sampson Matthews and George Matthews. Draw mortgage & charge to mgor.
            
            
            
              
              Shelton v. Davies. Get spa. ad testif. and send to Banks mercht. Rocky ridge or James Donald mercht. Bedford.
            
            
              Mar.
              19.
              
              Thos. Turk (Augusta) v. Thos. Lewis (Augusta). Same kind of process agt. def. for breach of duty as surveior. Empld. by Turk. Enquire case of J. Blair.
            
            
              
              Micajah Chiles (Albem.) v. Wm. Mclanahan, John Lewis, & John Lewis (Augusta). Action of TAB. Empld. by Mclanahan.
            
            
              
              Hamilton v. Anderson. The parties are endeavoring to compromise so pl. directs me to let it lie without insisting on def. entering appearance till I hear from him.
            
            
              
              Alexr. White (Frederick) v. Matthew Harrison (Fred.). Bring action of Slander dam. £2000.
            
            
              
              20.
              
              Biggs v. Reid. I am told this writ is agt. Reid and Macanallo only, and Rhoades left out, tho’ as a magistrate he signed the escape warrant in his own name. Therefore take out new writ v. him, but first enquire if he was in the writ, and qu. also what kind of action.
            
            
              
              Archer v. Dandridge. Pl. sais there are £95 with interest from the date of the bond. Wm. Stuart who calculated the interest knows how much is due. So take out spa. See Aug. 22. 1770.
            
            
              
              Chiles v. Mclanahan et al. Empld. by John Lewis junr. son of Thomas. Recd. £2–11–7½.
            
            
              
              }Send out exns. There are new writs served, and am directed by defs. to appear for them in these also.Mclure v. Smith Id.v. McGill. 
            
            
              
              John Gordon (Augusta) v. Andrew Shanklin (Augusta). A caveat for the same lands recovd. by def. v. pl. by former caveat. Note this caveat was entd. Dec. 20. and I had entered a friendly one Shanklin v. Shanklin Dec. 14. for same land.
            
            
              
              Donaghe v. Leeper. Recd. £2–10.
            
            
              
              21.
              
              White v. Harrison. Wrote to White for state of all disputes.
            
            
              
              ✓
              Samuel Wilson (Augusta) v. Edmund Waller (  ). Enter caveat for 200 as. called Frame’s cabin on the fork of Potowmack Augusta.
            
            
              
              ✓
              Id. v. eund. For 100. as. on the headsprings of Jackson’s river Augusta. Works retd.
            
            
              
              ✓
              Id. v. eund. For 100 as. called Mclillen’s place on the cross run a branch of the Bull pasture Augusta. (Works retd.)
            
            
              
              ✓
              Id. v. eund. For 60 as. on Carlyle’s run a branch of the Bullpasture near Burdy house Augusta. Note three of these tracts were recovd. by Waller v. Wilson last June, and one of them v. Mclillen. The pl. supposes he has not retd. the works so I must search carefully before I enter any caveat.
            
            
              
              Alexr. Mclanahan (Augusta) v. Brown et al. heirs of Dunlap (Ireland). As soon as the petn. Brown v. Brown is determd. if in favor of def. enter petn. immediately in Al. Mclanahan’s name who will give me £10. if recovd. Lands are now in Botetourt.
            
            
              
              Wm. Alexander (Augusta) v. Joshua Coats (Augusta). A caveat entd. for 95. acres or thereabouts on Irish creek Augusta. The pl. hs. pd. the half crown. Recd. £2–15–9.
            
            
              
              ✓
              Alexr. Mclanahan (Augusta) v. Edmund Waller (  ). Enter caveat for 400 as. Augusta on upper fork of Jackson’s river the lands Waller recovd. of Astill last June, if the works are not returned. (Works retd.
            
            
              
              Walden v. Graham. Recd. £2–10.
            
            
              
              22.
              
              Reid’s cases. Recd. £5.
            
            
              
              Bishop v. Prior. } Recd. Sum.Black v. Kincaid. 2. cav.
            
            
              Mar.
              22.
              
              Murray v. Allen. Recd. writ.
            
            
              
              Davis v. Cox. See July 12. 1770. No pat. since 1700.
            
            
              
              24.
              
              Horseley v. Charles. Inclosed to James Goodwin an answer and disclaimer and wrote I should charge him fee, as he will recover one.
            
            
              
              ✓
              Charles Carter of Corotoman (Lancaster) v. Edward Carter (Albemarle). Bring petn. for 10,000 acres of land Albem. on South West mountains on the waters of Rivanna and Hardware rivers. Patd. by  Carter father of def. This is in order to dock the entail of the lands, for which def. is to give me as much of his nearest mountain as can be seen from mine, and 100 yds. beyond the line of sight agreed before Capt. Wm. Burton.
            
            
              
              Wilkinson to Buchanan et al. Drew mge. for which charge Wilkinson 20/.
            
            
              
              26.
              
              Gave Rd. Sorrels an order on Jno. Tool (overseer for Col. Carter) for 3 barrels of corn 30/. 
            
            
              
              26.
              
              Wm. Simpson (Amherst) v. Charles Yancey (Amherst). Bring action on libel. Dam. £500.
            
            
              
              Id. v. Joel Crawford (Amherst). Bring another action on same libel. The pl. is to send me list of several others to be sued separately by his directions. Employ G. W. auxiliary.
            
            
            
              
              29.
              
              Sharpe v. Sorrel. Give pl. credit 6. bushels of wheat 18/ and 40/3 for an acre of limestone land purchased of him this day.
            
            
              
              Lucas v. Graves. This caveat is entered against John Graves alone. Yet I am convinced it should be against both John and Thomas. The pl. therefore directs me to search whether any other person has entered a caveat for it. If not, I am to enter anew. Charge him only 8/3 the more. Received £1–11–6.
            
            
              
              Donalds et co. v. Wm. Terril Lewis (Alb.). An action of debt. Empld. for def. Charge no fee in considn. of services done me. E. P. principal. See about commn. which was to have been sent to England to take Samuel Gist’s deposn.
            
            
              ✓
              30.
              
              John Thompson (Amh.) v. Charles Hughes (Carolina). Enter caveat for 50. as. on the top of the blue ridge at Rhodes’s gap Amherst. But first enq. if works retd. within this 12 months. The pl. sure not retd. before. Enq. also if any cav. entd.
            
            
              
              ✓
              Id. v. Jno. Biggs (Amherst). Enter cavt. for  acres (supposed abt. 50) on the head bras. of Rockfish at the foot of the blue ridge under Rhodes’s gap Amherst. Enq. first if works retd. within 12. months. Pl. sure nt. retd. bef. Recd. 5/9. Enq. also if any caveat entd.
            
            
              
              Shipman v. Langdon. A petn. to be entd. See Aug. 22.
            
            
              
              Biggs v. Brown & Davenport. Old suit in Canc. Get copy bill from S. O. & inclose to Mcnight.
            
            
              Apr.
              1.
              
              John Henderson junr. (Alb.) v. Simon Clements & Blackmore Hughes (Bedford). An old petn. brot. by J. Blair. Pl. desires me to undertake it and is to pay my fee.
            
            
              
              Marks v. Cobbs. Get bill of costs for pl.
            
            
              
              Roderick Mcrae (Alb.) v. Thomas Underwood (Goochld.). Issue writ in TAB. Dam. £200.
            
            
              
              Black v. J. Kincaid. Inclosd. Sum. to sher. Amherst.
            
            
              
              Id. v. D. Kincaid. } Inclosd. Sum. to sher. Albemarle.Bishop v. Prior.
            
            
              
              4.
              
              Barnet Markham (  ) v. Joseph Wilkerson (Goochland). A petn. for land in Bedford. The def. sends me message by my sister Bolling to defend him.
            
            
              
              5.
              
              Hanson v. Key. Mr. Ross sais there is a mistake in the writ there being no price affixed to the negroes. If we can do no better take out new writ and value them at 150.£ each and dismiss this. Search also the other writs. If they are wrong issue new and value slaves 160£ each.
            
            
              Apr.
              9.
              
              Eubank v. Dean. } Entd. caveats in S. O.Wilson v. Waller. 4. cav.Mclanahan v. Waller.Lucas v. J. & T. Graves.Thompson v. Hughes. Id.v. Biggs.
            
            
              
              Johnson v. Holdbrook. } Entd. petns. in S. O.Shipman v. Langdon.
            
            
              
              John Agnew (Nansemd.) v. Jonathan Godwin & Edwd. Wright Ch. ward. of Suffolk parish (Nansemond). Appeal from Nansemond for want of decln. Recd. letter from Dr. Burke to appear for Agnew.
            
            
              
              John Chapman (York) v. Peter Dale (Norfolk). Appeal frm. borough court of Norf. Recd. lettr. from Dr. Burke to appear for Dale.
            
            
              
              10.
              
              Anthony Winston (Buckingham) v. John Gannaway (Buckingham). Action of Trespass. Appear for def. and as has been long lying dormant force a prosecution or dismiss.
            
            
              
              John Winn (Hanover) v. Joseph Goode (  ). A caveat entd. for 108 as. Albem. on the waters of great Brummer and bounded by Thomas Cawthon’s line. Recd. 5/9. Empld. by P. Henry.
            
            
              
              Valentine Wood (Goochld.) v. Simeon Harris (Goochld.). An appeal from Goochld. ct. Empld. by appellt. Charge no fee.
            
            
              
              11.
              
              Hite v. Fairfax. Recd. £20.
            
            
              
              13.
              
              Gallaway v. Burnley. Burnley tells me the money was pd. to Edward Thomas under sheriff (he thinks Richd. Thomas was then high-sheriff) about two years ago.
            
            
              
              Bowden v. Gartwright. Direct to pl. to Archelaus Ostin in Cumberland.
            
            
              
              James Dicky (  ) v. Wm. Cabell senr. (Amherst). A suit in Canc. at the rules. Appear for def.
            
            
              
              Harding (Goochld.) v. Edwd. Carter, John Moore (Albem.) and Wm. Stamps (  ). Appear and support the interests of Alexr. McCaul (Scotland) who claims under Stamps by a mge. since the taking out the spa., but before the bill filed. It is a suit in Canc.
            
            
              
              15.
              
              Wm. Black (K. & Q.) v. Peter Rand. Bland and Richd. Bland (Prince George). An injn. Empld. by Colo. Bland for defs. He is to send me answers that I may dissolve injn. this ct.
            
            
              
              George Matthews & Andrew Lewis admrs. of David Stuart (Augusta) v. John Stuart (Augusta). An appeal from ct. of Augusta. Appear for appellants.
            
            
              
              Fenwick Stretcher (master of a vessel) v. David Bowman (Accomack). An action removd. here by certiorari. The def. is naval officer and refused to enter the pl.’s vessel.
            
            
              
              Id. v. Walter Hatton (Accomack) comptroller. Removd. in same way. Def. refused to enter pl.’s vessel. Empld. by message from Skinner Wallop for pl. Message delivd. me by Colo. Holden.
            
            
              
              Jones v. Baugh. I see a new suit Case brot. Qu. if I shd. appear for def. See Apr. 30. 1770.
            
            
              
              Beverley Winslow (Spotsylva.) v. Benjamin Winslow (Orange). If shd. be an appeal from Orange appear for Beverley.
            
            
              
              16.
              
              Agnew v. Godwin et al. Recd. 52/.
            
            
              Apr.
              16. 
              
              John Cox (Pittsylva.) v. Richard Griffin. A petn. for 400. as. Halifax. This land was sold to Anthony Griffin who emplois me, before patented. I am for def. Pat. dated Sep. 25. 1762. and he is to give me rect. of q. r. for 1763. The petn. entd. Octob. 23. 1765. 
            
            
              Apr.
              16.
              
              Hickman v. Roialty. Inclosd. Sum. sher. Albem.
            
            
              
              Richd. Bland (Pr. George) v. John Bland of London. An injn. to a suit in county ct. of Dinwiddie retnble. to last Octob. The bill is filed at Rules. Appear for pl.
            
            
              
              Simpson v. Yancey. } Took out writs and delivd. to Sam. Woods put und. cover to plaintiff.Id.v. Crawford.
            
            
              
              Kippen & co. (Jas. Lyle) v. Nicholas Manyard (  ). Action on an acct. at Rules. See acct.
            
            
              
              17.
              
              Wm. Kennon (Chas. City) v. the exrs. of his father. Action on Case to recover damages for nonperformce. of marriage promise. Empld. by Allen Cocke for def. He marrd. Miss Kennon who is entitled to half. Recd. £2–10.
            
            
              
              Id. v. eosd. Action on case for services, monies &c. Recd. £2–10.
            
            
              
              Shelton v. Davies. Sent J. Blair 5/9 for spa. ad testificdm.
            
            
              
              18.
              
              Meade v. Williamson. Recd. 43/.
            
            
              
              Samuel Meredith (  ) v. John Aylett. Action on Case retnble. to this court. Appear for def.
            
            
              
              Benjamin Hubbard (  ) v. William Philips (Albemarle). A caveat for the lands which Philips recovd. agt. him by petn. last October. Empld. by def. who gave me his rect.
            
            
            
              
              19.
              
              Thomas Ozborne (Pr. Edwd.) v. Thos. Howlet (Chestfd.). A supersedeas to a jdmt. of Pr. Edwd. Appear for Howlet. Recd. 30/.
            
            
              
              20.
              
              Neill Jamieson & Jas. Taylor (merchts. Norfolk) v. Reese Meredith, Cuningham & Nishbett merchts. & Partners (Philadelphia) and  Inglis &  Long merchts. and partners (Portsmouth). A suit in Canc. to stay effects of Cuningham & Nisbett in the hands of Inglis & Long on a policy of insurance underwritten by Cuningham & Nisbett. Empld. by Inglis & Long for defs. Cuningham & Nisbett.
            
            
              
              David Ross (Goochland) v.  Price (Goochld.). Action on the case which I find on ct. docket. Appear for pl. under his general direction.
            
            
              
              22.
              
              Chapman v. Dale. Recd. £2–10.
            
            
              
              23.
              
              James Biggs (Northampton) v. Francis Brown (N. Carolina) & Joseph Davenport (Gloster.). A suit in Canc. still on court docket waiting for a report. Biggs is a creditor of Brown’s and brot. this suit to subject a lot of land in Gloster. in the hands of Davenport. Dr. Riddle (York) is another creditor (in trust for Thos. McNight) and endeavors to subject Davenport to his debt, so that the suit Davenport v. Riddle is a competition wth. this for the same debt. Wrote to McNight inclosing him a copy bill in Biggs v. Brown, and a petition for Brown to sign in ord. to answer and have rehearing of the cause.
            
            
              
              Dudley v. Reid. See 1770. Nov. 6. The pl. now enters this caveat and applied to me to appear for him but being pre-engaged refused. Wrote to def. for instructions. The lands are now surveied.
            
            
              
              Wade (  ) v. Wm. Byrd (Chas. City) and    . A petn. on the docket. Appeard. for defs. and hd. dismd. wth. costs.
            
            
              April
              23.
              
              David Ross (Goochld.) v. William Mead (Bedford). Appeal in Canc. Appear for Ross under general authority.
            
            
              
              24.
              
              Rodham Kenner (  ) v. Burgess Smith (  ) and Burgess Ball (  ). A new suit is to be brought to recover the land for which judgmt. was given yesterday against him. I am to appear for Kenner.
            
            
              
              Alexr. v. Carlyle et econtra. Recd. of Chas. Alexr. £17–2.
            
            
              
              25.
              
              Henry Brown (Portsmouth) v. Wm. Tucker & Robert Davenport of the island of Bermudas and William Goodrich (  ). Directed by Dr. Burke to issue spa. in Canc. to stay effects of Tucker in the hands of Goodrich for a debt of £65–8–7. Took it out accordy. and inclosed to Dr. Burke requesting further instrns. to draw bill.
            
            
              
              William Plume (  ) v. George Jackson (  ). Received from Dr. Burke Notice and instructions to move for certiorari to remove suit Jackson v. Plume from Hustings in Norfolk. Empld. by him for Plume.
            
            
              
              Tucker’s creditors’ case. Notice is given Dr. Burke. as atty. for them that will be motn. to remove the suits at com. Law and that in Canc. by certiorari from Hustings in Norfolk.
            
            
              
              Neill Jamieson (Norfolk) his case.
            
            
              
              27.
              
              Carlyle v. Alexr. Recd. 50/.
            
            
              
              Felix Gilbert (Augusta) v. Michael Bowyer (Augusta). A motion agt. him as Sheriff of Augusta for money levied on an exn. against Wm. Waterson. Empld. for def.
            
            
              
              James Hayes (Botett.) v. John Lowe (Botett.). Enter caveat for 84. as. on one of the head bras. of Collier’s creek or Buffalo Botetourt.
            
            
              
              Id. v. eund. For 42. as. joing. the former and on same waters, being place where Richd. McGee lives. Recd. £5–16–6.
            
            
              
              James McDowell (Botett.) v. Peter Kelly (run away). Enter caveat for 50 as. on the head waters of Purgatory Botetourt.
            
            
              
              29.
              
              Joseph Lapseley (Botett.) v. Richd. Adams (Henrico). Bring actn. of Trover for 2006 ℔ hemp. Recd. £2–12–6.
            
            
              
              30.
              
              Philip Jones (Amelia) v. Burwell Baugh (Chestfd.). Actn. of Slander. See Apr. 15. ante. Def. speaks to me to defend him. Recd. 30/.
            
            
              May
              2.
              
              Ferdinando Leigh exr. of Stephen Bingham (K. Wm.) v. Jno. West &c. (K. Wm.). Actn. Debt on a bond. Removd. by Hab. corp. No decln. filed.
            
            
              
              3.
              
              Hayes v. Lowe. 2. cav. } Entd. in S. O.McDowell v. Kelly. Cav.
            
            
              
              4.
              
              Thomas Hill (  ) v. Samuel Hening & John Slaughter (Culpepper) exrs. of Thos. Howson. A suit brought eith. in Com. Law or in Canc. at Rules. Desired by Oliver Towles to appear for defs. yet qu.
            
            
              
              6.
              
              Ingram & co. v.  Lowe (  ). I find it on ct. docket so appear for pl. Have also note from def. to confess jdmt.
            
            
              
              Reade & al. Ch. Ward. Cornwall v. Boyd et al. vestry of Antrim. To be dismd. Agreed by directions of Mr. Carrington.
            
            
              
              Ronald & co. v. Gale. Dismiss.
            
            
              May
              7.
              
              John Stewart (Botett.) v. Samuel McRoberts (Botett.) Move next ct. for writ of error to reverse jdmt. copy of which J. May gives me. It is for giving def. costs when pl. got jdmt.
            
            
              
              Eliz. Walker of Liverpool admce. of John Walker late of Liverpool mercht. v. Jno. Pleasants & George Robertson merchts. & partners. Case. Appear for defs. J. May spoke to me. Defce. merely for delay.
            
            
              
              Carter H. Harrison (Cumbld.) Henry Harrison (Sussx.) Nat. Har. (Pr. George) Charles Har. (Surry) Anne Randolph (Henr.) Robert Necks et Lucy ux. (Gr. Brit.) v. Benjamin Harrison (Chas. city) Robert Har. (Chas. city) Peyton Randolph et Eliz. Uxor (Wmsburgh.) Issue spa. in Canc. E. P. said daurs. have no claims.
            
            
              
              Ronald & co. v. Gayle. Retd. bond to Ronald.
            
            
              
              Francis Eppes (Chestfd.) v. John Elam (Amelia). Take out writ in Tresp. for takg. bay mare of pl.’s and keeping a year. Dam. £50. Charge no fee.
            
            
              
              8.
              
              Benjamin Harrison (Chas. City) v.  Valentine (  ). Consult with Atty. Gen. about bringing bill to review the decree given in this case some time ago.
            
            
              
              Id. v.    . Consult with Atty. G. about bringing bill to review the decree given in the case of Moseley v. Jones some years ago.
            
            
              
              8.
              
              Lewis Mountague & Maurice Smith exrs. of Wm. Roane (Middlesex). Give my opn. on case given me by J. Power. Recd. 20/. Inclose to J. Power at Hobbs’ hole.
            
            
              May
              10.
              
              Farrel v. Watkins. Charge the fee to John Fleming’s estate by directions of Tom. Fleming.
            
            
              
              Kippen & co. (Jas. Lyle) v.  Cobbs (  ). Actn. on 22d. day. Jas. Lyle directs me to appear for pl. for an escape.
            
            
              
              Id v. eund. Another suit.
            
            
              
              Id. v. eund. On 22d. day appear for pl.
            
            
              
              Iid. v. Matthew Cox (Halifx.). Actn. of Debt on a bond. Appear for Pl. Qu. if is not an office jdmt.?
            
            
              
              James George (Goochld.) v. William Winston (Hanover). Actn. on ct. docket. Empld. by James Lyle for pl. It is one of Mr. Blair’s suits.
            
            
              
              Kippen & co. v. William Wright (Halifx.). Recd. bond of Mr. Blair to appear for pls.
            
            
              
              11.
              
              Thomas Ballard Smith (Louisa) v. Charles Dabney (  ). Empld. by R. C. Nicholas to assist Mason for def. He says it is a suit to last court.
            
            
              
              Calloway v. Sutton. See Nov. 6. 1770. No patt. to be found answering this descriptn. from 1725. down. Carried forward to 1772. June 11.
            
            
              
              Johnson v. Holdbrook. Sum. issd. Apr. 9.
            
            
              
              Jane Jefferson v. Th: Jefferson. 3. petns. for my lands in Bedford. Attend to them.
            
            
              
              Ragan v. Cane. Took out certif.
            
            
              
              Ward v. Hastings. Took copy ord. of dissoln.
            
            
              
              Jackson v. Plume. Took out Certiorari.
            
            
              
              Syme v. Henry. Do.
            
            
              
              Carter Harrison & al. v. Ben. Harrison et al. Took out Spa.
            
            
              
              Eppes v. Elam. Writ in Tresp. Dam. £100.
            
            
              
              Mcrae v. Underwood. Do. in TAB. Dam. £200.
            
            
              
              Lapseley v. Adams. Do. in Case. Dam. £100.
            
            
              
              White v. Harrison. Do. in Case. Dam. £2000.
            
            
              
              12.
              
              Jamieson’s Case. Recd. £3 but allow this in future services.
            
            
              May.
              14.
              
              Lunsford Lomax (Caroline) v. Benjamin Hubbard (Caroline). In Canc. Should there be an appeal in this case from the court of Caroline I am retained by Mr. T. Lomax for L. Lomax.
            
            
              Pat. cnt. be fd. searchd. 30. y.
              18.
              
              Samuel Cosby (Goochld.) v. Anthony Murray and Thea alias Dorothea his wife (Buckingham). Enter petn. for 100. as. Goochld. patd. by Robt. Ballow perhaps 24. y. ago. Empld. by D. Carr.
            
            
              
              19.
              
              Valentine Wood (Goochld.) v. Simeon Harris (Goochld.). Issue writ in Case. Dam. £2000. for publishing a libel—charge no fee.
            
            
              
              21.
              
              Patton v. Boggs. J. Mclanahan sais he gave me note from pl. to dismiss which I suppose is burned therefore dism.
            
            
              
              22.
              
              White v. Harrison. Cap. } Delivd. to G. Matthews.Hetrigh v. Haynes. Sum.
            
            
              
              Thomas Turk (Augusta) v. Robert Craig (Augusta). Enquire if Mr. Blair has entd. caveat for 400. as. Augusta on So. side of So. river on the Poplar run. Entd. within a 12. month if entd. at all. If not entd. enter it now. Turk had an older entry for same land which had not been forfeited any way. Recd. 50/. Ask Mr. Blair for all Turk’s papers.
            
            
              
              Richard Botkin junr. (Augusta) v. Joseph Gwinn (Augusta). Bring actn. of TAB. for assault battery committed yesterday, viz. May 21. 1771. Empld. by Hugh Botkin bror. of pl. Recd. 5/9—Dam. £200.
            
            
              
              Nicholas v. Francisco. Take out blk. spa. ad. test. Recd. 17/3.
            
            
              
              23.
              
              Ragan v. Cane. Inclosed certif. to pl.
            
            
              
              Wm. McCutcheon (Augusta) v. Wm. Armstrong (Augusta). An appeal in  from Augusta. Empld. by Armstrong who sais Rob. Mclanahan senr. will see my fee pd.—T. Madison tells me to employ G. W. auxil.
            
            
              May
              23.
              
              Search more particularly if these works &c. were not returned in the names either of Waller or Samuel Black, or Jno. Mclure.Mclanahan v. Waller. } Wilson v. Waller.
            
            
              
              24.
              
              Ensminger v. Brown. Recd. 2/6.
            
            
              
              Reid’s cases. Recd. of J. Madison £5.
            
            
              
              30.
              
              Biggs v. Reid &c. On considering this case I am satisfied the writ would be better in Trespass than in Case. Therefore dismss. this suit and issue the following.
            
            
              
              John Biggs (Amherst) v. Charles Rodes, Alexr. Reid and David Macanallo (Amherst). In TAB. Dam. £500.
            
            
              
              
              
              
            
            
              June
              10.
              
              John Ballard (  ) v. Robert Cuningham (Mecklenburgh). A caveat. Appear for pl.
            
            
              
              Aaron Hughes (  ) v. Mary Wood (Frederick). Caveat for 200. as. Appear for def. See White v. Wood in Memms. posted 140. a credit to be applied here.
            
            
              
              11.
              
              Shanklin v. Shanklin. Entd. in C. O. Took out Sum. and pd. J. B. 5/9.
            
            
              
              Lucas v. J. & T. Graves. Entd. cav. in S. O.
            
            
              
              Cosby v. Murray et ux. Entd. petn. in S. O. & took out Sum.
            
            
              
              Wood v. Harris. Actn. Took out writ in Case. Dam. £2000.
            
            
              
              Botkin v. Gwinn. Took writ in TAB. Dam. £200.
            
            
              
              Turk v. Craig. Entd. cav. in S. O.
            
            
            
              
              12.
              
              Eubank V. Dean. } Entered Caveats in C. O. but took no Summonses.Wilson v. Waller. 4. cav.Alexander v. Coats.Mclanahan v. Waller.Thompson v. Hughes.Id. v. Biggs.Winn v. Goode.Hayes v. Lowe. 2. Cav.McDowell v. Kelly.Lucas v. J. & T. Graves.Turk v. Craig.
            
            
              
              The works are retd. in Black’s name, one in Mclure but no survey retd.Mclanahan v. Waller. } Waller v. Wilson. Cav. for 100. 100. acres.
            
            
              June.
              12.
              
              David Harnet (Augusta) v. Josiah Davidson (Augusta). A caveat for  acres on Smith’s creek Augusta. Empld. by Jacob Woodley for pl. He has pd. the 2/6 & 5/9 at the offices post Aug. 20.
            
            
              
              Shelton v. Davies. Recd. 5/9.
            
            
              
              William Taylor (Lunenburgh) v. Reade’s admrs. (Pittsylvania). A supersedeas in which G. Jefferson (  ) is concerned. Appear for him.
            
            
              
              Ford v. Millar. Ord. conc.
            
            
              
              White v. Wood. 400. as. Ord. conc.
            
            
              
              Luney v. Meets. Ord. conc.
            
            
              
              Spiers v. Langford. Ord. conc.
            
            
              
              Strange v. Wooddie. Ord. conc.
            
            
              
              Johnston v. Walmesley. Dismd.
            
            
              
              Reid v. Bowen. Dismd.
            
            
              
              Wilson v. Hoss. Ord. conc.
            
            
              
              Shipman v. Langdon. Dismd.
            
            
              
              White v. Harrison. Ord. conc. to def.’s childn.
            
            
              
              Shelton v. Davies. Dismd.
            
            
              
              Madison v. McGarry. Ord. conc.
            
            
              
              Shannon et al. v. Green. Ord. conc.
            
            
              
              Blackwell v. Moody. Dismd.
            
            
              
              Hamilton v. Wilson. Ord. conc.
            
            
              
              Johnston v. Boyd. Dismd. No costs.
            
            
              
              Id. v. Daniel. Dismd. No costs.
            
            
              
              Harrison v. White. Dismd.
            
            
              
              Wilkinson v. Fitzpatrick. Ord. conc.
            
            
            
              
              Graves v. Talbot. Dismt. witht. costs.Id.v. Hurd. Dismt. witht. costs.
            
            
              
              Witt v. Abney. Ord. conc.
            
            
              
              Frame v. Dinwiddie. Ord. conc.
            
            
              
              Evans v. Kincaid. Ord. conc.
            
            
              
              Walker v. Walker. Dismd.
            
            
              
              Nelson v. Copeland. Dismd.
            
            
              
              Morrison v. Ayres. Ord. conc.
            
            
              
              Wilkinson v. Dawson. Ord. conc.Id.v. Black. Ord. conc.
            
            
              
              Sharpe v. Sorrel. Ord. conc.
            
            
              
              Hughes v. Wood. Dismd. wth. costs.
            
            
              
              Gordon v. Shanklin. Dismd. costs.
            
            
              
              Hughes v. Fontaine. Dismd.Id.v. eund. Dismd.
            
            
              
              Dudley v. Reade. Ord. conc.
            
            
              
              19.
              
              Biggs v. Rodes et al. Took out writ in TAB. Dam. £500.
            
            
              No pat. to be found
              29.
              
              Samuel Dedman (Albemarle) v. John Benge (run away). Enter petn. for 118. as. on Moore’s creek Albem. patd. by def. within 15. years. I promd. to be patient wth. pl. for fee.
            
            
              
              30.
              
              Eliz. Walker (Liverpool in G. Britn.) admce. Jno. Walker v. Jno. Pleasants & Geo. Robinson (Bedford). Case. For £160. sterlg. I was empld. in this for defs. some time ago and qu. if I have not omittd. to enter it?
            
            
              July
              6.
              
              Jordan v. Randolph et al. TMRandolph sais Jordan is to have ord. conc. in his own right so qu. if shd. not charge fees to king.
            
            
              July
              14.
              
              Roane’s exrs. Inclosed opn. to J. Power.
            
            
              
              White’s cases. Wrote to White with state of acct. Balance due £9–15–2 exclusive of White v. Harr. Actn.
            
            
              
              16.
              
              Scott & co. v. Theodorick Webb (Buckingham). An action on Case retnble. to last court. Jas. Lyle employs me for def. and answers for the fee. Note the def. does not deny the acct. but being piqued by the pl. will keep him out as long as he can.
            
            
              
              18.
              
              George Anderson surviving partner of George Dainziell of Glasgow merchts. v. Hugh Lenox (East Indies) surviving partner of Lenox &  Scott merchts. and James Somerville (Fredsbgh.). Issue spa. in Canc. to stop effects of Lenox and Scott in the hands of Somerville. The debt is due on bill of exchange for 300.£ sterling drawn by Rootes on Copeland, Osgood and Hanbury in favor of John Robinson who directed it to be pd. to Lenox and Scott who directed to be pd. to Anderson and Dainziell, who gave to Fraser & Wharton. Bill dated April 29. 1763. and protested. Empld. by  Brisbane. Issd. spa.
            
            
            
              July
              19.
              
              Cornel. Calvert (Nor.) v. Max & Jno. Calvert (Norf.). Action of TAB. on the riot. Writ issd. retnble. to next court. Appear for pl.
            
            
              
              20.
              
              The Honble. Robt. Burwell (Isle of Wight) v. Capell and Osgood Hanbury (merchts. Gr. Brit.). Injn. Canc. Appear for pl.
            
            
              
              21.
              
              John Bland (of London, mercht.) v. Duncan Rose (Dinwiddie). Action at common law. Empld. by def. to assist G. W.
            
            
              
              28.
              
              Coles v. Coles. Drew bill.
            
            
              
              29.
              
              Rowland Jones (Albem.) v. Thos. Underwood (Goochld.). Actn. at law for gaming debt. Empld. by pl. A. G. prin.
            
            
              Aug.
              1.
              
              Bernard v. Harrison. A cross cause to that of Harrison v. Bernard. Qu. if I have not omitted to set myself down for Harrison?
            
            
              
              7.
              
              James Turk (Albem.) v. Richd. Pryor (Carolina). Ent. cav. for 107 as. Albem. on the top and North side Long mountain. The pl. purchased of Kennedy, who purchased of Pryor, but had no right. Copy works delivd. me. Recd. 58/3.
            
            
              
              8.
              
              Dedman v. Benge. Never patd. so enter cav. The pl. is to send me 8/3. Recd. 8/7½.
            
            
              
              Hughes v. Fontaine. Recd. £5.
            
            
              
              Gunter v. Huckstept. Give def. credit by part of price of a horse £5.
            
            
              
              Thompson v. Smith. Dismiss by ord. of pl.
            
            
              
              9.
              
              Turk v. Prior. } Wrote to Steptoe to enter in S. O. but opportunity was indirect so write again.Dedman v. Benge.Jefferson v. Jefferson.
            
            
              
              13.
              
              Ford v. Millar. Will Beck protests 5/9.
            
            
              
              Hughes v. Johnston. Credit def. by Will Beck’s assumpsit 52/6.
            
          
          
          
            
              List of balances due June 1. 1771.
            
            
              
               
              
              £ 
               
               
              sh
               
               
               d
            
            
              •
              
              Archer John. Augusta.
              5
              
              
              0
              
              
              8¼
            
            
              •
              
              Allegre Wm. Henrico.
              1
              
              
              10
              
              
              0
            
            
              
              
              Aldridge Robt. Frederick
              7
              
              
              10
              
              
              0
            
            
              
              
              Allen Eliz. Essex
              1
              
              
              0
              
              
              0
            
            
              
              
              Allen Henry & Gatewood Wm. Essex
              4
              
              
              0
              
              
              0
            
            
              
              
              Aylett John.
              2
              
              
              10
              
              
              0
            
            
              
              
              Armstrong Wm. Augusta
              2
              
              
              10
              
              
              0
            
            
            
              +
              
              Burger Manus. Augusta
              0
              
              
              17
              
              
              3
            
            
              
              
              Baird John. Buckingham. See post Aug. 16.
              5
              
              
              0
              
              
              0
            
            
              
              
              Bland Theodorick. Pr. Geo.
              2
              
              
              10
              
              
              0
            
            
              
              
              Brown Margaret. Henrico. Alx. McCaul security
              3
              
              
              4
              
              
              0
            
            
              +
              
              Buchanan John. Augusta (T. Madison)
              5
              
              
              5
              
              
              9
            
            
              
              
              Bowyer Thos. Botetourt.
              7
              
              
              12
              
              
              6
            
            
              
              
              Bowyer Michael. Augusta (includg. 8/3 v. Moore)
              5
              
              
              10
              
              
              9
            
            
              •
              
              Ballow Thos. Amherst.
              5
              
              
              0
              
              
              0
            
            
              
              
              Biby John. Albemarle
              5
              
              
              5
              
              
              0
            
            
              
              
              Banks Tunstall. K. & Q. Admr. of Banks
              5
              
              
              0
              
              
              0
            
            
              
              
              Boyd George. Halifax. Isaac Coles security
              0
              
              
              5
              
              
              0
            
            
              
              
              Browns Fr. & Richd. Gr. Britn. J. Power atty.
              5
              
              
              0
              
              
              0
            
            
              
              
              Blackwell Wm. Albem.
              1
              
              
              6
              
              
              3
            
            
              
              
              Brown Rob. Henrico
              2
              
              
              10
              
              
              0
            
            
              
              
              Bell Joseph. Augusta
              2
              
              
              12
              
              
              6
            
            
              
              
              Burwell Lewis. Gloster.
              1
              
              
              5
              
              
              0
            
            
              
              
              Baine Alex. Henrico. John Scott to pay it.
              2
              
              
              10
              
              
              0
            
            
              
              
              Bishop James. Albem.
              2
              
              
              2
              
              
              6
            
            
              
              
              Baugh Burwell. Chestfd.
              1
              
              
              0
              
              
              0
            
            
              
              
              Ball Burgess. Lancaster
              5
              
              
              0
              
              
              0
            
            
              
              
              Brown.  Botett.
              2
              
              
              10
              
              
              0
            
            
              
              
              Biggs John. Amherst
              1
              
              
              6
              
              
              4½
            
            
              
              
              Bowden John. Buckingham
              1
              
              
              8
              
              
              3
            
            
              
              
              Blevins John. Pittsylva.
              2
              
              
              10
              
              
              0
            
            
              
              
              Bolling Rob. Buckingham
              5
              
              
              0
              
              
              0
            
            
              
              
              Black James. Albem.
              4
              
              
              15
              
              
              0
            
            
              
              
              Bland Peter Randolph. Pr. Geo.
              5
              
              
              0
              
              
              0
            
            
              
              
              Bland Richd. Pr. Geo.
              5
              
              
              0
              
              
              0
            
            
              
              
              Brown Henry. Portsmouth
              5
              
              
              2
              
              
              6
            
            
              
              
              Botkin Richd. Augusta.
              2
              
              
              6
              
              
              9
            
            
              
              
              Christian Israel. Augusta
              5
              
              
              5
              
              
              9
            
            
              
              
              Crawford Samuel. Augusta. Jno. Mills securty.
              5
              
              
              5
              
              
              0
            
            
              
              
              Cabell Joseph. Buckingham
              3
              
              
              1
              
              
              6
            
            
              
              
              Coles Isaac. Halifax
              5
              
              
              0
              
              
              0
            
            
              
              
              Cary Archibald. Chestfd.
              5
              
              
              0
              
              
              0
            
            
              
              
              Campbell Archibald. Norfolk
              1
              
              
              10
              
              
              0
            
            
              
              
              Calvard Wm. Goochld.
              2
              
              
              12
              
              
              6
            
            
              
              
              Carlyle John. Fairfax
              10
              
              
              0
              
              
              0
            
            
              
              
              Cooke Joseph. Chestfd.
              2
              
              
              10
              
              
              0
            
            
              
              
              Cocke Allen. Surry
              2
              
              
              10
              
              
              0
            
            
              
              
              Coles Walter. Halifx.
              7
              
              
              12
              
              
              6
            
            
              
              
              Crocket Samuel. Augusta
              2
              
              
              12
              
              
              6
            
            
              +
              
              Clarke Rob. Bedford
              2
              
              
              10
              
              
              0
            
            
              
              
              Coutts Patr. Henrico.
              2
              
              
              12
              
              
              6
            
            
              
              
              Coles John. Albem.
              10
              
              
              0
              
              
              0
            
            
            
              
              
              Carter Charles. K. Geo.
              0
              
              
              2
              
              
              6
            
            
              
              
              Clarke Thos. Louisa
              2
              
              
              10
              
              
              0
            
            
              
              
              Calvert Cornelius. Norfolk
              5
              
              
              0
              
              
              0
            
            
              
              
              Carter Edwd. Albem.
              2
              
              
              12
              
              
              6
            
            
              
              
              Cabell Wm. senr. Amherst
              5
              
              
              0
              
              
              0
            
            
              
              
              Donaghe Hugh. Augusta.
              2
              
              
              15
              
              
              0
            
            
              
              
              Devire James. Augusta
              7
              
              
              15
              
              
              0
            
            
              
              
              Dinwiddie Rob. Gr. Britn. Colo. Corbin atty.
              2
              
              
              10
              
              
              0
            
            
              
              
              Daniel Vivian.  Wm. Tandy security
              4
              
              
              0
              
              
              0
            
            
              
              
              Dandridge Nathaniel West. Hanover.
              5
              
              
              0
              
              
              0
            
            
              
              
              Dalton Samuel. Carolina.
              5
              
              
              0
              
              
              0
            
            
              
              
              Douglass Jonathan. Augusta
              2
              
              
              12
              
              
              6
            
            
              
              
              Douglass George. Amherst
              2
              
              
              14
              
              
              0
            
            
              
              
              Dalton David. Albemarle
              5
              
              
              12
              
              
              6
            
            
              
              
              Donald George. Henrico
              2
              
              
              10
              
              
              0
            
            
              
              
              Davis Samuel. Louisa.
              1
              
              
              1
              
              
              3
            
            
              
              
              Dowling Robert. Augusta
              2
              
              
              12
              
              
              6
            
            
              
              
              Davies Nicholas. Bedford
              0
              
              
              5
              
              
              9
            
            
              
              
              Dudgeon Richd. Charlotte (Apply to P. Carrington).
              0
              
              
              10
              
              
              0
            
            
              
              
              Donalds & co. Pet. Davie
              5
              
              
              0
              
              
              0
            
            
              
              
              Downs Henry  Dr. Walker security
              1
              
              
              5
              
              
              0
            
            
              
              
              Dale Peter. Norfolk
              2
              
              
              10
              
              
              0
            
            
              
              
              Dabney Charles.
              2
              
              
              10
              
              
              0
            
            
              
              
              Eyre Severne. Northampton
              5
              
              
              0
              
              
              0
            
            
              
              
              Evans Thos. Albemarle
              2
              
              
              15
              
              
              0
            
            
              
              
              Eubank George. Albemarle
              2
              
              
              10
              
              
              0
            
            
              
              
              Fry Jno. Albem.
              8
              
              
              0
              
              
              0
            
            
              
              
              Ford Jno. Albem.
              0
              
              
              5
              
              
              9
            
            
              •
              
              Frame David. Augusta (T. Madison)
              6
              
              
              1
              
              
              3
            
            
              
              
              Fleming John’s exrs. (See also Farrel v. Watkins)
              2
              
              
              10
              
              
              0
            
            
              
              
              Fleming Thos. Cumbld.
              2
              
              
              10
              
              
              0
            
            
              •
              
              Finley Jno. Armour. Bedford
              5
              
              
              0
              
              
              0
            
            
              
              
              Fleming Tarlton. Goochld.
              3
              
              
              10
              
              
              0
            
            
              
              
              Fretwell Alx. Albem.
              2
              
              
              12
              
              
              6
            
            
              
              
              Gwinn Patrick. Augusta
              0
              
              
              2
              
              
              0
            
            
              
              
              Gwinn John. Augusta. Patr. Gwinn security
              2
              
              
              10
              
              
              0
            
            
              
              
              Gwinn Daniel. Augusta. Patr. Gwinn. security
              2
              
              
              10
              
              
              0
            
            
              
              
              Gatewood Wm. Essex & Henry Allen
              4
              
              
              0
              
              
              0
            
            
              
              
              Guthrie James. K. & Queen
              2
              
              
              10
              
              
              0
            
            
              
              
              Gay Samuel. Albem.
              2
              
              
              10
              
              
              9
            
            
              
              
              Gautier Sarah. Henrico. Jas. Lyle security
              2
              
              
              10
              
              
              0
            
            
              
              
              Galloway John. Bedford. Jas. Pleasants security
              2
              
              
              10
              
              
              0
            
            
              •
              
              Gordon Archibald. Pittsylva.
              3
              
              
              1
              
              
              6
            
            
              •
              
              Graves Edmund. Pittsylva.
              5
              
              
              0
              
              
              0
            
            
              
              
              Goodwin James.
              5
              
              
              0
              
              
              0
            
            
            
              
              
              Gordon Robert. Gr. Britain. Dr. Campbell security
              2
              
              
              15
              
              
              0
            
            
              
              
              Goodwin et al. Nansemond
              10
              
              
              0
              
              
              0
            
            
              
              
              Gannaway John. Buckingh.
              2
              
              
              10
              
              
              0
            
            
              
              
              George James. Goochland
              2
              
              
              10
              
              
              0
            
            
              
              
              Hamilton Thos. Augusta
              2
              
              
              10
              
              
              0
            
            
              
              
              Hayes Hugh. Augusta
              2
              
              
              10
              
              
              0
            
            
              
              
              Harrison Benjamin. Goochld. Alx. McCaul security
              5
              
              
              0
              
              
              0
            
            
              •
              
              Hickman Edwin’s exrs. Albemarle
              2
              
              
              12
              
              
              6
            
            
              
              
              Herbert Wm. Botett.
              3
              
              
              15
              
              
              0
            
            
              
              
              Hayes Wm. Bedford. J. Mills security
              7
              
              
              15
              
              
              0
            
            
              
              
              Hogg Peter. Augusta
              7
              
              
              10
              
              
              
            
            
              
              
              Herbert David senior. Botett.
              2
              
              
              1
              
              
              3
            
            
              
              
              Herbert David junior. Botett.
              2
              
              
              1
              
              
              3
            
            
              
              
              Harrison Carter Henry.
              15
              
              
              12
              
              
              6
            
            
              
              
              Hughes Wm. Louisa
              2
              
              
              12
              
              
              6
            
            
              
              
              Hamilton Wm. Augusta
              }
              See July 13. 1770.Jno. Graham ante security.
              
              
              
              
              
              
              
            
            
              
              
              Hamilton Andrew. Augusta 
              
              
              
              
              
              
              
            
            
              •
              
              Hughes John. Cumberland
              1
              
              
              10
              
              
              0
            
            
              
              
              Holt John. Sussex
              5
              
              
              0
              
              
              0
            
            
              
              
              Harrison Charles. Surry. Augustine Claiborne security
              5
              
              
              0
              
              
              0
            
            
              •
              
              Harvie Wm. Glocester. (Mr. Dav. Kerr to collect it)
              5
              
              
              0
              
              
              0
            
            
              
              
              Harrison Matthew. Augusta
              0
              
              
              8
              
              
              3
            
            
              
              
              Hopkins Arthur. Mecklenburgh.
              2
              
              
              15
              
              
              9
            
            
              
              
              Hamilton Robert. Augusta (v. Wilson)
              1
              
              
              5
              
              
              9
            
            
              
              
              Harris John. Albemarle
              3
              
              
              0
              
              
              1½
            
            
              •
              
              Hawkins Benjamin. Augusta (T. Madison)
              5
              
              
              5
              
              
              0
            
            
              
              
              Hickman Wm. Albemarle
              3
              
              
              4
              
              
              0
            
            
              
              
              Huckstept Samuel. Albemarle
              5
              
              
              0
              
              
              0
            
            
              
              
              Hastings George. Chestfd.
              5
              
              
              0
              
              
              0
            
            
              
              
              Hepburn & Mitchell merchts. Portsmouth
              10
              
              
              0
              
              
              0
            
            
              
              
              Hamilton Robert. Augusta. v. Anderson
              1
              
              
              2
              
              
              6
            
            
              
              
              Henderson John. junr. Albemarle
              2
              
              
              10
              
              
              0
            
            
              
              
              Howlett Thos. Chestfd.
              1
              
              
              0
              
              
              0
            
            
              
              
              Ingram & co. Neill Campbell
              2
              
              
              10
              
              
              0
            
            
              
              
              Ingram & co. James Lyle
              2
              
              
              10
              
              
              0
            
            
              
              
              Inglis & Long. merchts. Portsmouth
              5
              
              
              0
              
              
              0
            
            
              
              
              Johnston Andrew. Culpepper
              8
              
              
              14
              
              
              9
            
            
              
              
              Johnson Philip. N. Kent
              3
              
              
              0
              
              
              0
            
            
              
              
              Johnson Matthew. Louisa
              2
              
              
              12
              
              
              6
            
            
              
              
              Jefferson George. Pittsylva.
              10
              
              
              0
              
              
              0
            
            
              
              
              Johnston Andrew & Wm. Shannon. Augusta
              2
              
              
              7
              
              
              9
            
            
              
              
              Jordan Samuel. Buckingham
              2
              
              
              10
              
              
              0
            
            
              
              
              Johnson Thomas. Albemarle
              2
              
              
              12
              
              
              6
            
            
            
              
              
              Kippen & co. N. Campbell
              5
              
              
              0
              
              
              0
            
            
              
              
              Kippen & co. James Lyle
              5
              
              
              0
              
              
              0
            
            
              
              
              Lewis Thos. & Andrew. Augusta
              0
              
              
              2
              
              
              6
            
            
              
              
              Lewis John. (Byrd) Carolina
              5
              
              
              0
              
              
              0
            
            
              
              
              Lee Edward. Albemarle
              2
              
              
              12
              
              
              6
            
            
              
              
              Leigh Ferdinando. K. Wm.
              5
              
              
              0
              
              
              0
            
            
              
              
              Lasly John. Louisa (Ne secta vid. Lettr.)
              2
              
              
              5
              
              
              0
            
            
              
              
              Lasly Manoah. Louisa
              2
              
              
              12
              
              
              6
            
            
              
              
              Lee Richd. Henry. Westmoreld.
              2
              
              
              10
              
              
              0
            
            
              
              
              Laird James. Augusta
              2
              
              
              10
              
              
              0
            
            
              
              
              Lewis John (Mountain). Halifax
              5
              
              
              0
              
              
              0
            
            
              
              
              Lucas Thomas. Amherst
              5
              
              
              6
              
              
              3
            
            
              
              
              Macandles Wm. Augusta
              2
              
              
              4
              
              
              3
            
            
              
              
              Mills John. Augusta
              4
              
              
              2
              
              
              6
            
            
              
              
              Mackain James. Augusta. Jno. Mills security
              4
              
              
              0
              
              
              0
            
            
              +
              
              Macmullin Wm. Augusta (T. Madison)
              2
              
              
              10
              
              
              0
            
            
              
              
              Meade William. Bedford
              1
              
              
              1
              
              
              6
            
            
              
              
              Maccue John. Albemarle
              0
              
              
              19
              
              
              9
            
            
              
              
              Matthews Samson. Augusta
              5
              
              
              5
              
              
              9
            
            
              +
              
              Macbride Francis. Augusta
              4
              
              
              19
              
              
              0
            
            
              
              
              Maccaul Alexr. Scotland
              2
              
              
              10
              
              
              0
            
            
              
              
              Madison John junr. Augusta
              8
              
              
              10
              
              
              9
            
            
              
              
              Madison Thos. Augusta
              3
              
              
              0
              
              
              0
            
            
              
              
              Maupin Daniel junr. Albemarle
              1
              
              
              0
              
              
              0
            
            
              
              
              Maclanahan Alexr. Augusta
              2
              
              
              10
              
              
              0
            
            
              
              
              May Agnes. Lunenburgh. J. May security
              2
              
              
              10
              
              
              0
            
            
              
              
              Macnight Thos. No. Carolina
              7
              
              
              14
              
              
              0
            
            
              •
              
              Minor Garrett. Spotsylva.
              2
              
              
              12
              
              
              6
            
            
              •
              
              Marks James. Albemarle
              2
              
              
              12
              
              
              6
            
            
              
              
              Martin Peter. Cumbld.
              2
              
              
              12
              
              
              6
            
            
              
              
              Maccaul John. Gr. Britain
              2
              
              
              10
              
              
              0
            
            
              
              
              Maclanahan Robt. junr.
              13
              
              
              3
              
              
              3
            
            
              
              
              Moore Thomas. Augusta
              5
              
              
              0
              
              
              0
            
            
              
              
              Macrae Roderick. Albemarle
              3
              
              
              12
              
              
              6
            
            
              
              
              Mortimer Charles. Essex
              5
              
              
              0
              
              
              0
            
            
              
              
              Macgill James. Augusta
              2
              
              
              10
              
              
              0
            
            
              
              
              Maupin Daniel senr. Albemarle
              1
              
              
              12
              
              
              0
            
            
              
              
              Macvee.
              7
              
              
              10
              
              
              0
            
            
              
              
              Mackerral John. Norfolk
              2
              
              
              10
              
              
              0
            
            
              
              
              Matthews George. Augusta
              2
              
              
              10
              
              
              0
            
            
              
              
              Macdowell James. Botett.
              2
              
              
              18
              
              
              3
            
            
              
              
              Neill John. Dinwiddie
              2
              
              
              10
              
              
              0
            
            
              
              
              Nelson Honble. Wm.
              2
              
              
              18
              
              
              3
            
            
              
              
              Nicholson Flood. Sussex
              2
              
              
              10
              
              
              0
            
            
              
              
              Pleasants James. Cumbld. (See post Aug. 16.)
              14
              
              
              14
              
              
              6
            
            
              
              
              Patteson Charles. Buckingham
              0
              
              
              0
              
              
              9
            
            
            
              
              
              Price Leonard. Goochld.
              2
              
              
              10
              
              
              0
            
            
              +
              
              Phelps Thomas. Buckingham
              1
              
              
              10
              
              
              0
            
            
              
              
              Philips Wm. Louisa
              3
              
              
              15
              
              
              0
            
            
              •
              
              Patton John. Augusta
              2
              
              
              12
              
              
              6
            
            
              •
              
              Perryman Richd. Pittsylva.
              5
              
              
              0
              
              
              0
            
            
              
              
              Plume.
              2
              
              
              10
              
              
              0
            
            
              
              
              Plume Wm.
              2
              
              
              10
              
              
              0
            
            
              
              
              Pleasants John & George Robertson
              2
              
              
              10
              
              
              0
            
            
              +
              
              Rutherford Wm. Augusta (T. Madison)
              2
              
              
              10
              
              
              0
            
            
              
              
              Ragan Jeremiah. Augusta
              0
              
              
              0
              
              
              6
            
            
              
              
              Randolph Thos. Mann. Goochld.
              13
              
              
              15
              
              
              0
            
            
              +
              
              Robinson Charles.
              2
              
              
              15
              
              
              9
            
            
              +
              
              Reply Richard.
              2
              
              
              10
              
              
              0
            
            
              
              
              Rose Henry’s exrs. Amherst
              2
              
              
              18
              
              
              3
            
            
              
              
              Robertson George. Chestfd.
              2
              
              
              10
              
              
              0
            
            
              
              
              Rose Alexr. exr. of Wm. Banks
              5
              
              
              0
              
              
              0
            
            
              
              
              Reid John. Amherst
              42
              
              
              10
              
              
              0
            
            
              •
              
              Ray James. Augusta. Jas. McDowell security.
              0
              
              
              12
              
              
              6
            
            
              
              
              Robinson John. Hanover
              1
              
              
              0
              
              
              0
            
            
              •
              
              Rucker Ambrose. Amherst. R. Harvie security
              1
              
              
              0
              
              
              0
            
            
              
              
              Reid Isaac et al. Charlotte
              2
              
              
              12
              
              
              6
            
            
              
              
              Rose Hugh & Peter. Amherst
              0
              
              
              8
              
              
              3
            
            
              
              
              Ross John. No. Carolina.
              2
              
              
              10
              
              
              0
            
            
              
              
              Edwd. Stapler Petersbgh. security
              
              
              
              
              
              
              
            
            
              
              
              Reid Elizabeth. Middlesx.
              2
              
              
              10
              
              
              0
            
            
              
              
              Ronald & co.
              5
              
              
              0
              
              
              0
            
            
              
              
              Ross David. Goochld.
              7
              
              
              10
              
              
              0
            
            
              
              
              Robertson George. Bedford & Jno. Pleasants
              2
              
              
              10
              
              
              0
            
            
              
              
              Stockdon Thos. Augusta
              1
              
              
              17
              
              
              6
            
            
              
              
              Sloane John. Augusta
              2
              
              
              4
              
              
              3
            
            
              
              
              Smith Francis. Augusta
              2
              
              
              10
              
              
              0
            
            
              •
              
              Shelton John. Augusta (Patr. Henry to pay it)
              8
              
              
              5
              
              
              0
            
            
              •
              
              Sunderland Daniel. Frederick
              1
              
              
              0
              
              
              0
            
            
              
              
              Strachan Peter. Henrico
              5
              
              
              0
              
              
              0
            
            
              
              
              Stephens Lewis. Frederick
              5
              
              
              0
              
              
              0
            
            
              +
              
              Smith Abraham. Amherst
              2
              
              
              10
              
              
              0
            
            
              
              
              Strange John. Albemarle
              4
              
              
              11
              
              
              0
            
            
              
              
              Shipman Isaiah. Augusta
              2
              
              
              15
              
              
              9
            
            
              
              
              Shanklin Andrew. Augusta
              2
              
              
              10
              
              
              0
            
            
              •
              
              Sallee Jacob. Buckingham
              5
              
              
              0
              
              
              0
            
            
              
              
              Shannon Wm. Augusta & Andrew Johnston
              2
              
              
              7
              
              
              9
            
            
              
              
              Syme John. Hanover
              2
              
              
              10
              
              
              0
            
            
              •
              
              Stegoe Thos. Cumbld.
              2
              
              
              18
              
              
              3
            
            
              
              
              Seaton George. Amherst
              2
              
              
              10
              
              
              0
            
            
              
              
              Swann John. Albemarle
              5
              
              
              2
              
              
              6
            
            
              
              
              Sowell Joseph. Albemarle
              2
              
              
              12
              
              
              6
            
            
              
              
              Smith Burgess. Lancaster
              1
              
              
              15
              
              
              6
            
            
            
              •
              
              Smith John. Lunenburgh
              2
              
              
              10
              
              
              0
            
            
              
              
              Smith Abraham. Augusta
              2
              
              
              10
              
              
              0
            
            
              
              
              Speirs & co. James McDowell
              2
              
              
              10
              
              
              0
            
            
              
              
              Snell Philemon. Albemarle
              1
              
              
              0
              
              
              0
            
            
              
              
              Simpson Wm. Amherst
              5
              
              
              5
              
              
              0
            
            
              
              
              Stretcher Fenwick. a mariner
              2
              
              
              10
              
              
              0
            
            
              
              
              Thompson John. Augusta
              3
              
              
              15
              
              
              0
            
            
              
              
              Talford James. Augusta
              1
              
              
              7
              
              
              0
            
            
              +
              
              Thorpe Francis. Bedford
              5
              
              
              0
              
              
              0
            
            
              
              
              Turpin Thos. Cumbld.
              7
              
              
              15
              
              
              0
            
            
              
              
              Thompson John. Wmsburgh.
              1
              
              
              5
              
              
              0
            
            
              
              
              Thornton Francis. Spotsylva.
              5
              
              
              0
              
              
              0
            
            
              +
              
              Tunstall Thomas. Halifax
              2
              
              
              10
              
              
              0
            
            
              
              
              Thompson Robert. Augusta qu?
              1
              
              
              10
              
              
              0
            
            
              
              
              Tugwell John. Amherst
              1
              
              
              0
              
              
              0
            
            
              
              
              Tucker’s creditors.
              2
              
              
              10
              
              
              0
            
            
              
              
              Thompson George. Albemarle
              2
              
              
              10
              
              
              0
            
            
              
              
              Thomas John. Northampton
              5
              
              
              0
              
              
              0
            
            
              
              
              Thompson Robert. Augusta (v. Anderson)
              0
              
              
              0
              
              
              3
            
            
              
              
              Thompson John. Amherst
              5
              
              
              10
              
              
              9
            
            
              
              
              Turk Thomas. Augusta
              0
              
              
              8
              
              
              3
            
            
              
              
              Witt Abner. Albemarle
              2
              
              
              2
              
              
              6
            
            
              
              
              Waterson Wm. Augusta
              17
              
              
              17
              
              
              6
            
            
              
              
              Walker Thomas. Albemarle
              3
              
              
              0
              
              
              0
            
            
              +
              
              Winston Wm. Goochld.
              5
              
              
              5
              
              
              0
            
            
              
              
              Watkins Wm. Cumbld. (Jno. Fleming’s exrs. to pay it)
              2
              
              
              10
              
              
              0
            
            
              
              
              White Alexr. Frederick. See 1771. July 14. 1772. Feb. 29. and May 14. Reduce balce. to £4–16–4 at that date.
              9
              
              
              17
              
              
              8
            
            
              
              
              Wood Thomas. Pr. Edwd.
              2
              
              
              10
              
              
              0
            
            
              
              
              Wilkinson Jno. Albem.
              17
              
              
              6
              
              
              6
            
            
              
              
              Walker George. Pr. Edwd.
              
              
              
              
              
              
              
            
            
              
              
              Woolfolk Richd. Albem.
              1
              
              
              0
              
              
              0
            
            
              
              
              Wilson David. Augusta
              0
              
              
              5
              
              
              9
            
            
              
              
              Wilson Samuel. Augusta
              5
              
              
              16
              
              
              6
            
            
              
              
              Winn John. Hanover
              2
              
              
              10
              
              
              0
            
            
              +
              
              Young Robert. Augusta
              0
              
              
              12
              
              
              6
            
          
          
          
            
              Years
                
               
              Nett receipts
                
              
                
              Legal fees due
                
              
                
              Total profits
              
            
            
              1767.
              
              
              £43–
              4–
               0–¾
              
              +
              
              250–
              0–
               5–0
              
              =
              
              293–
              4–
               5–¾
              
            
            
              1768.
              
              
              71–
              6–
               0–0
              
              +
              
              233–
              2–
               5–0
              
              =
              
              304–
              8–
               5–0
              
            
            
              1769.
              
              
              147–
              2–
              11–½
              
              +
              
              233–
              8–
               0–½
              
              =
              
              370–
              11–
               0–0
              
            
            
              1770.
              
              
              213–
              6–
              11–0
              
              +
              
              307–
              18–
              11–½
              
              =
              
              521–
              5–
              10–½
              
            
            
              Total
              
              
              474–
              19–
              11–¼
              
              +
              
              1014–
              9–
              10–0
              
              =
              
              1489–
              9–
               9–¼
              
            
          
          
          
            
            
              Aug.
              16.
              
              Pleasants v. Robertson. Remit £5.
            
            
              
              Hayes v. Smith. In Canc. Remit to Beard & Hayes £10.
            
            
              
              C. Harrison v. B. Harrison. Remit £5.
            
            
              
              Patteson v. Phelps. Remit 9d.
            
            
              
              Ragan v. Cane. Remit 6d.
            
            
              
              Thompson v. Anderson. Remit 3d.
            
            
              
              17.
              
              James Boydstun (Botett.) v. Wm. Thompson (Botett.) and James Thompson (Botett.). Issue writ in TAB. Dam. £500. Recd. 52/6.
            
            
              
              Thos. Lomax (  ) v. Wm. Devire (Amherst). Enter cav. for 62. as. in Amherst adjg. Lomax’s line & commonly called the Walnut cove.
            
            
              
              19.
              
              Samuel Givins (Augusta) v. Thos. Hicklin (Augusta). Take out writ for assaulting his person and breaking open his door &c. about a week ago. Empld. by George Matthews.
            
            
              
              20.
              
              Gordon v. Shanklin & Shanklin v. Shanklin. Recd. 55/9.
            
            
              
              David Harned (Augusta) v. Josiah Davidson (Augusta). A caveat entd. and Sum. sent. Emploied by pl. The works not retd. See state of case. Recd. 46/. See ante June 12.
            
            
              
              21.
              
              Joseph Scott (Botett.) v. Joseph Mcbride, John Simpson, James Gilmore senr., James Gilmore junr., Robt. Gilmore, Joseph Caldwell, & Wm. Allison (Botett.). Action of TAB. Empld. by James McDowell for all the defs. but Allison.
            
            
              
              Arthur Campbell (Botett.) v. Arthur Galbreadth (Botett.). Action of TAB. Empld. by James Mcdowell for def. Recd. £2–10.
            
            
              
              Ray v. Weir. Recd. of Jas. McDowell.
            
            
              
              Mclure v. Smith } Got new fi. fa.’s.Id.v. McGill
            
            
              
              Stuart v. Gwinn. The pl. being dead remit one fee. The def. will pay the other. Recd. 40/6. Mr. Hide in Staunton will pay the remaining 11/6.
            
            
              
              Hamilton v. Mann. Andr. Hamilton sais I have recd. £3–10 in these causes but I have recd. £4–10 in all. Note I had credited him £6 by allowg. the 30/ pd. 1769. Mar. 22. twice.
            
            
              
              Woodley v. Moore. Recd. 45/6.
            
            
              
              22.
              
              Young v. Waterson. Recd. 12/6.
            
            
              
              Hamilton v. Mann. Three suits. Directed by Andrew Hamilton to dismiss these at the pl.’s costs.
            
            
              
              Thomas Evans (Albem.) v. John Lawson (Caroline). Ent. cav. for 300. as. on South side Mechum’s riv. joing. the lands of Wm. Wallace, John Grear, & Benjamin Taylor Albemarle.
            
            
              
              Daniel Evans (Botett.) v. John Collier (Botett.). Bring actn. of  . See his case.
            
            
            
              
              26.
              
              Brown v. Maupin. Send for spas. ad testif.
            
            
              
              Cuningham & co. (Fredsbg.) v. Samuel Simpson (Albem.). An action on the case. If such suit prosecuted appear for def. Plead act limns.
            
            
              Sep.
              4.
              
              Turk v. Pryor. } Wrote to Steptoe to enter in S. O.Dedman v. Benge.Jefferson v. Jefferson. 3 petns.Lomax v. Devire.Evans v. Lawson.
            
            
              
              11.
              
              Evans v. Lawson. Qu. if not patd. in Lawson’s name within these 4. years? If so dismiss cav. & enter petn. in Wm. Grayson’s name.
            
            
              
              Benjamin Branham (Albem.) v. James Colman (  ). Enter cav. for 300. as. Albem. joing. the lands of Lawson, Woods & Taylor. Survd. 2. y. ago. Qu. first if works retd.?
            
            
              
              Thos. Johnson (Louisa) v. John Carr & Saml. Ragland (Louisa). Actn. at Com. Law in Louisa. If appeal appear for Carr, & engage G. W.
            
            
              Sep.
              12.
              
              Dalton v. Lyon. I am to remit fee if we fail; if we succeed pl. will give me £30.
            
            
              
              Henry Tilley (Albem.) v. David Lewis (Caroline). A petn. for 129. as. Albem. If such an one entered appear for def. at request of Lucy Davis Albemarle who has lived on land 3 y. and had effects on the ld.
            
            
              
              Elijah Stone (Albemarle) v. George Payne, Joseph Payne, & Jno. Payne (Goochld.). Enter cav. for about 3000. as. on South cr. & Cary Creek joing. the lds. of Abraham Seay and Wm. Clements Albem. but first enq. if patd. Pl. in partnership with Rd. Bennet Albem. & will give me £20 if succeed.
            
            
              No pat. to be found.
              Wm. Smith (Albemarle) v. Thos. Farrar (Caroline). Enter petn. for 44 as. Albem. on the waters of Moreman’s river joining the lds. of Robt. Harris & Robt. Millar. Patd. by Thomas Reade about 1763.
            
            
              
              Black v. Kincaid. Credt. pl. by two fawns 20/.
            
            
              
              13.
              
              Bolling v. Bolling. Recd. £9–17.
            
            
              
              17.
              
              The king v. Jones. Recd. of Rob. Clarke 50/.
            
            
              
              Wm. Bryan (Bedford) v. Richd. Callaway (Bedford). Enter caveat for 400. as. Bedford at the White flint mountain and Harrison’s creek 1200. as. Bedford on the head of the No. fork of Otter river. Enq. first if works retd. The defs. have two entries in near the same words. Empld. by Robert Clarke (Bedford). Works retd. but enter for other causes.
            
            
              
              18.
              
              
                
                  
                  
                    Lucas 
                    v. Rucker
                     
                    }
                     
                    Having been formerly retained by Rucker whose interests seem now incompatible with Lucas’s, I am to retire from it. Therefore remit the balce. to Lucas, who is satisfied I should keep what I have recd. for my former trouble.
                  
                  
                    Id.
                    v. Graves
                    
                    
                  
                  
                
              
            
            
              Sep.
              24.
              
              Wm. Wood (Alb.) v. David Kincaid (  ). Enter caveat for 226. as. on top & So. side the Blue ridge of mountns. Albemarle. See certif.
            
            
              
              Id. v. John Price (Alb.). Ent. cav. fr. 234 as. on the top and So. side of Blue ridge at Rockfish gap in Amherst, but 1st. enq. if works retd. in name of Jno. Price or Jno. Mcanallo. Survd. withn. 10. y.
            
            
              
              25.
              
              Gibeon Jennings (  ) v. John Ramsay (Augusta). Ejectm. for 165. as. Augusta. Empld. by James Black, who as havg. convd. & warrd. to def. is bound to defend him. Recd. £5. G. W. is empld. in a similar suit id. v. Jno. Black, so mutually assist.
            
            
              
              Id v. John Black (Augusta). Ejectm. for 210. as. Empld. by James Black for def. Recd. of him £5.
            
            
              
              26.
              
              Lawrence Small junr. by Esther Small his next friend (Amherst) v. Lawrence Small senr. (Amherst). A suit in Canc. to be brot. If brot. Wm. Robertson Amherst emplois me for pl.
            
            
              
              Cuningham & co. v. Simpson. Recd. of def. 17/3.
            
            
              
              29.
              
              Joseph Fitzpatrick (Alb.) v. Jno. Wilkinson (Alb.). Actn. at com. law retnble. to next ct. Appear for def.
            
            
              
              30.
              
              Thompson v. Hughes. Recd. 50/.
            
            
              Oct.
              3.
              
              John Hylton (Chestfd.) v. Stephen Trigg (Botett.). Debt £198–11–5. Dam. £10. Retnble. to last court. Empld. for pl. Charge no fee.
            
            
              
              Id. v. eund. Case.
            
            
              
              Id. v. Wm. Christian & Stephen Trigg (Botett.). Case. Dam. £40.
            
            
              
              11.
              
              Peter Smith (Lunenb.) v. Wm. Clapton (  ). Enter petition for 230 as. Lunenburgh on both sides of crooked run joing. the lands of sd. Peter Smith, of John Cross, Thos. Blackwell the heir or devisees of Robt. Moore and Stephen May, being part of 5145 as. patd. by Wm. Clapton Apr. 10. 1758. Issue no Sum. till hear from pl.
            
            
            
              Octob.
              12.
              
              Alex. Baine (Henrico) v. David Ross (Goochld.). In Canc. I find such suit brot. so appear for def.
            
            
              
              Henry Cuyler, Barend Benders Cuyler & Jno. Smith exrs. of Henry Cuyler (  ) v. Robt. Tucker & Gawin Corbin Tucker (Norfolk). Case. These are creditors of late Colo. Tucker. Appear for pls.
            
            
              
              Jno. Van Cortlandt (  ) v. the same. Case. Another creditor. Appear for do.
            
            
              
              David Ross (Goochld.) v. Wm. Pledge (Goochld.). Tresp. £150. I find sch. suit brot. Appear for pl.
            
            
              
              12.
              
              Evans v. Lawson. This has been patd. in Lawson’s name, so entd. petn. for it as pl. directed.
            
            
              
              Branham v. Colman. } Entd. Cav. in S. O.Stone v. Payne.Wood  v. Kincaid. Id.v. Price.
            
            
              
              Smith v. Clapton. Petn. entd. in S. O.
            
            
              
              14.
              
              Thos. Ballow (Buckingh.) v. Thos. Wright & Wm. Burt (  ). Appeal frm. Amherst. Appear for Ballow by direction Carter Braxton.
            
            
              
              16.
              
              Charles Garrett (Buckingh.) v. Peter Russell & Jesse Russel (Chestfd.). Petn. Empld. by pl. Recd. 21/8.
            
            
              
              Charles Ellis (Amh.) v. Rowland Atkins (Bedford). Ent. cav. for 75. as. Amherst under the tobacco row joing. the lds. of Roderick McCulloh. Survd. abt. 5 y. and works nt. retd.—qu. if works retd.
            
            
              
              18.
              
              Waterson’s caveats. Recd. of J. Madison £10. to pay Walthoe’s admrs. for Summonses.
            
            
              
              18.
              
              John Elam et ux. (Chestfd.) v. Thomas Jones (Chestfd.). Actn. of slander. Empld. by Mr. B. Watkins for def. Plead act limns.
            
            
              
              19.
              
              John Mayo (Cumbld.) v. Mosby & Thompson Swann & Littlebury Mosby (Cumbld.). Supersedeas in a road in Cumbld. Empld. by D. Carr for Thompson Swann.
            
            
              
              20.
              
              Charles Edwds. (Gloster. co.) v. John Nash (Norfolk). Ent. caveat for 254. acres in Norfolk cty. for wch. sd. John hs. takn. escheat warrant.
            
            
              
              George Oldner (Norfolk cty.) v. John Nash (Norfolk). Enter cav. fr. same lands as possessor und. chart. K. Charles.
            
            
              
              21.
              
              Nicholson v. Briggs. Recd. 50/.
            
            
              
              Mayo v. Mosby. Recd. £2–10.
            
            
              
              22.
              
              Henry Mann (York) v. John Goodwin (York). TAB. Empld. by Wm. Mitchell for def.
            
            
              
              28.
              
              Ford v. Millar. Recd. 5/.
            
            
            
              
              John Ford (Albemarle) v. Roger Pouncey (  ). Enter cav. for 400. as. Albem. on Carrol’s creek adjg. lds. of Chas. Lewis, Jno. Henderson, Jno. Morris, Alexr. Parish & John Sorrils. Same as Ford v. Millar.
            
            
              
              29.
              
              Alexr. Bell (Norf.) v. Robt. Waller (Norf. town) and  Wright. A caveat. Empld. by Dr. Burke for def. Recd. 50/.
            
            
              Octob.
              29.
              
              Lewis Parham Mabry (  ) v. Charles Harrison (Surry). TAB. Dam. £100. Empld. by def.
            
            
              
              Nathaniel Harrison (Eagle’s nest) v.  Blount (  ). An ejectm. The def. claims und. Charles Harrison (Surry) who empld. me for him.
            
            
              
              Ingram & co. v. Parke. Pd. Mitchell the sher. for jury & costs of trial 7/6.
            
            
              
              30.
              
              Neill Jamieson (  ) v. John Hubard (Gloster.). An action on a protestd. bill of Xchange brot. in Hustings, & to be removd. by Hab. corp. Empld. by def., but note as I have some doubt whether Jamieson may not expect me to do his business the def. promises to let me off if Jamieson chuses it.
            
            
              
              31.
              
              James Ingram (Portsmouth) admr. of Thos. Atchison decd. v. James Dunlap late of Glasgow (but now at Milner’s in Nansemd. Virga.) and Alexr. Baine (Henrico). Bring bill of revivor, this havg. abated by death of pl. Empld. by James Ingram.
            
            
              
              Speak to J. Blair.
            
            
              
              Wm. Ronald (  ) v. Thomas John Marshall (Maryland). An appeal in Canc. to this ct. Empld. by pl. This was an injn. of Ronald’s to a jdmt. obtd. by Marshall and brot. here by appeal.
            
            
              Nov.
              1.
              
              Alexr. Speirs, John Bowman & co. (Alexr. Banks) v. Rob. Bolling (Buckingham). Bring actn. on Case. Dam. £1000.
            
            
              
              George Cox’s case (Cumbld.). Gave opn. to Mr. Banks & recd. 20/.
            
            
              
              2.
              
              Burgess Ball’s case (  ). Commd. opn. to writing & recd. 21/6.
            
            
              
              Banks’s admrs. v. Robinson. Recd. £5 of Mr. Rose.
            
            
              
              Thos. Smith (Pr. Edw.) v. Joseph Rentfroe (Bedfd.). Suit brot. agt. def. highsher. on some pretendd. contract with pl. abt. farmg. the office. Empld. by W. Meade Bedfd. for def.
            
            
              
              Lodowick Farmer (Lunenb.) v. Roger and Henry Madison (Charlotte). An injn. of a judmt. of Charlotte ct. Empld. by Mr. Carrington for def. Inclose copy of bill to Mr. Carrington or Mr. Isaac Reade.
            
            
              
              3.
              
              Moore v. Hogg. Recd. 50/.
            
            
            
              
              4.
              
              Cabell v. Lee et al. } Took out N. S. and pd. in each 5/9 × 14 = £4–0–6.Mead v. Williamson.Pleasants v. May. 2 cav.Strange v. Murril.Jordan v. Randolph. 3 cav.Hickman v. Roialty.Mclanahan v. Hartsough.Galaspy v. Wilson.Bishop v. Prior.Black v. D. Kincaid.   Id.v. J. Kincaid.
            
            
              
              Boydstun v. Thompson. TAB. Dam. £500. } Took outwrits.Givins v. Hicklin. Tresp. Dam. £200.Evans v. Collier.
            
            
              Nov.
              4.
              
              Eubank v. Dean. } Took out Summ. and pd. in each 5/9 wch. × 10 = £2–17–6.Wilson v. Waller. 2. cav. See below Wilson v. Waller.Alexander v. Coats.Thompson v. Hughes.   Id.v. Biggs.Winn v. Goode.Hayes v. Lowe. 2. cav.Turk v. Craig.
            
            
              
              Smith v. Booker.} Entd. Cav. in C. O. Took out Summ. Pd. in each 5/9 wch. × 12 = £3–9.Turk v. Prior.Dedman v. Benge.Lomax v. Devire.Branham v. Colman.Stone v. Payne.Wood v. Kincaid.   Id.v. Price.Ellis v. Atkins.Edwards v. Nash.Oldner v. Nash.Ford v. Pouncey.
            
            
              
              Smith v. Booker. } Entd. in S. O.Ellis v. Atkins.Edwards v. Nash.Oldner v. Nash.Ford v. Pouncey.
            
            
              
              Smith v. Clapton. (This was entd. before.)
            
            
            
              
              Note in Wilson v. Waller charge two half crowns for the 2 cav. not prosecuted. Also 2/6 in Mclanahan v. Waller.
            
            
              
              James MacDowell’s exrs. case on rewards for wolves (Botett.). Gave opn. and recd. of Wm. Bowyer 21/6.
            
            
              
              Michael Bowyer (Augusta) v. Alexr. Robertson (Augusta). Suit at Com. Law. Removd. by Hab. corp.
            
            
              
              Thos. Teas (  ) v. eund. Do. Empld. by Sampson Matthews for defs.
            
            
              Nov.
              5.
              
              The Honble. Wm. Byrd v. Wm. Cuningham (Glasgow).
            
            
              
              Beckham v. Philips. Recd. of Mr. Pendleton 50/.
            
            
              
              Syme v. Shelton. Recd. £9.
            
            
              
              John Fisher and co. (  ) v. Peter Eppes (  ). Action of Debt on bond retnble. to this prest. court. Empld. by pl.
            
            
              
              Iid. v. eund. admr. of Temple Eppes (  ). Action on an acct. Empld. by pl.
            
            
              
              14.
              
              I omitted to credit Abner Witt 10/6 pd. me at Amherst C. H. Jan. 7. (See cash end of the book.)
            
            
              
              John Thermon (Amherst) v. John Hunter (  ) and  Burns (  ). A caveat entd. already but no Sum. out. Empld. by pl.
            
            
              
              Stone v. Payne. Pl. is informed it is patd. by defs. so enquire before I issue spa.
            
            
              ✓
              17.
              
              Bryan v. Callaway. See Sep. 17. Enter it.
            
            
              
              ✓
              Evans v. Collier. See Aug. 22. Take out writ in Tresp. Dam. £500.
            
            
              
              25.
              
              Abner Witt. Recd. 27/3 but charge him returng. work 32/11.
            
            
              
              Ford v. Pouncey. Recd. 5/.
            
            
              Nov.
              26.
              
              Frame’s cases. Recd. £3–0–3.
            
            
              
              ✓
              James Frame (Augusta) v. David Frame (Augusta). Enter friendly caveat for 140. as. on the head of Jackson’s river Augusta being the same recovd. by the sd. David of John Dinwiddie by caveat. Charge no fee unless an adversary caveat entd. which may introduce contest.
            
            
              
              ✓
              Peartree Smith (Mecklenburgh) v. Joseph Jefferies (Fauquier). Enter petn. for 675. as. part of 1417. as. on the branches of Hardware Albemarle patd. by Arthur Hopkins in Septemb. 1765. Recd. 50/ inclosed in letter by James Hopkins & 2/6 pd. by Hopkins for pl.
            
            
              
              ✓
              Id. v. Zachariah Burnley (Orange). Enter petn. for 742. as. part of 1417. as. on branches of Hardware Alb. patd. by Arthur Hopkins Septemb. 1765. Recd. of Hopkins £2–12–6.
            
            
            
              Nov.
              26.
              
              Speirs & co. (Banks) v. Bolling. } Wrote to Steptoe for writs.Evans v. Collier.
            
            
              
              Smith v. Jefferies. } Wrote to Steptoe to enter in S. O.Id.v. Burnley.Frame v. Frame.
            
            
              
              Bryan v. Callaway. Wrote to Steptoe to enter in S. O. & to J. Blair 5/9 to ent. in C. O. & send Sum.
            
            
              ✓
              27.
              
              Wm. Perkins senr. (Buckingham) v. Nathaniel Watkins & Ceelia ux. (Alb.) Thos. Ballow & Chloe ux. (Buckingh.) and Wm. Allegre & Jane ux. (Henrico). Enter cav. for 219. as. on the bras. of Totier cr. Albem. Note I am emploied to do this by Watkins.
            
            
              
              29.
              
              Harris v. Holding. Recd. £3.
            
            
              
              Witts’s cases. Recd. 15/.
            
            
              
              Elijah Stone (Albem.) v. Joseph Walton (  ). Ent. cav. for 200. as. ld. lying on both sides of Bremo creek in the fork of James river Albem. joining the lands of John Payne & Joseph Goode. Let this lie for further instrns. This def. is dead.
            
            
              
              ✓
              Id. v. Harden Burnley (  ). Ent. petn. for 250. as. on the No. side of Hardware river on Shepherd’s creek Albem. patd. Aug. 15. 1764.
            
            
              
              ✓
              Id. v. eund. Ent. petn. for 320. as. on the No. side of Hardware riv. on Shepherd’s creek Albem. patd. Aug. 15. 1764.
            
            
              Dec.
              3.
              
              Stone’s cases. Recd. 20/.
            
            
              ✓
              9.
              
              Nathaniel Watkins (Alb.) v. Ezekiah Jones (Amherst). Enter caveat for 65. as. land on Beverdam creek joing. lds. of Jno. Smith, John Fortune, & John Coles in Albem. but qu. 1st. if works retd.? Qu. if the works may not have been retd. in name of Donald & co.?
            
            
              
              11.
              
              Evans v. Lawson. See Octob. 12. & Sep. 11. Dismiss the petn. and enter it in Benjamin Branham’s name (Alb.). Charge no new fee, only the 2/6. Let lie for further instrns.
            
            
              
              12.
              
              Branham v. Colman. The qty. is mistaken. It shd. been 123. as. Def. lives in Goochld. so drop this and enter new.
            
            
              
              Matthews Ch. W. of Augusta par. (Augusta) v. Michael Bowyer & Wm. Bowyer (Augusta). A suit brot. agt. M. B. as parish collector, and W. B. his security. Empld. by W. B. for defs.
            
            
              
              Abner Witt (Alb.) v. Wm. Cribbin & Crotia ux. (Amh.) and Charles Evans & Unity ux. (Amh.). Ent. cav. for 366. as. on Lewis’s bra. of the Rivanna Alb. Recd. 3/1½. See post Dec. 21.
            
            
              
              14.
              
              Wrote to Steptoe on Sundries, but qu. what as I forgot to enter it.
            
            
              Dec.
              21.
              
              Evans, Thomas (Alb.) his cases. Recd. 5/9.
            
            
              
              William Perkins (Alb.) v. Giles Allegre (Alb.). Enter  for 400. as. Alb. on both sides the No. fork fork of Little Mechunk. No improvemts. Qu. if patd. Qu. also in Albem. office if a valuan. was not recorded about 15 years ago? If so, do not enter it.
            
            
              
              Witt v. Cribbins. John Biby tells me these are lands I petnd. for him agt. Denton. If so I shall not be concerned for Witt.
            
          
         
          
          
            
              
              Enq. at N. Campb.’s pri. of wh. sheetg. delivd. Aug. 1. 1770.
            
            
              
              Get seeds. peas. celery. spinach. asparagus. artichoke. cabbage.
            
            
              
              13 ti. the length top of my ink pt. in length = 6.75 I. × 13 = 7f.3¾ I.
            
            
              
              in breadth 9 ti. + 4 Inches. 6.75 I. × 9 + 4 = 5f.4¾ I.
            
            
              
              16 ti. + 3 I. in length 9f.3 I. 13 ti. + 2 I. in brdth. 7f.5¾ I.
            
            
              
              Direct to Thos. Adams to be left at Nando’s coffee house Fleet street London.
            
            
              
              Cart. H. Harrison tells me it is generally allowed that 250. ℔ green pork makes 220 ℔ pickled. He weighed a ham and shoulder, the one green was 24 ℔, the other 17 ℔. When made into bacon they had lost exactly one fourth. They were corn fed.
            
            
              
              Stephen Willis sais it takes 15. bushels of lime to 1000. bricks.
            
            
              
              Old Sharpe sais a bushel of limestone will weigh 114 ℔ and if well burned will make 2. bushels of lime.
            
            
              
              Mr. Moore’s ford on a nice estimate cost £28.
            
          
         
          
          
            
              
              Chuse out for a Burying place some unfrequented vale in the park where is ‘No sound to break the silence but a brook, That bubbling winds among the weeds: no mark Of any human shape that had been there, Unless a skeleton of some poor wretch Who sought that place out to despair and die in.’ Let it be among antient and venerable oaks, intersperse some gloomy evergreens. The area circular abt. 60. f. diameter encircled with an untrimmed hedge of cedar or of stone wall with a holly hedge on it in the form below. In the center of it erect a small Gothic temple of antique appearance. 
            
            
              
              Appropriate one half to the use of my own family; the other of strangers, servants &c. Erect pedestals with urns, &c. and proper inscriptions. The passage between the walls 4. f. wide. On the grave of a favorite and faithful servant might be a pyramid erected of the rough rock stone, the pedestal made plain to receive an inscription. Let the exit of the spiral at (a) look on a small and distant part of the blue mountains. In the middle of the temple an altar, the sides of turf, the top a plain stone. Very little light, perhaps none at all save only the feeble ray of an half extinguished lamp.
            
            
              
                     Jane JeffersonAh!Joanna puellarum optima!Ah!aevi virentis flore praerepta!Sit tibi terra laevis!Longe, longeque valeto!
            
            
              
                    Inscription for an African slave.Shores there are, bless’d shores for us remain,And favor’d isles with golden fruitage crown’dWhere tufted flow’rets paint the verdant plain,Where ev’ry breeze shall med’cine ev’ry wound. There the stern tyrant that embitters life,Shall vainly suppliant, spread his asking hand;There shall we view the billow’s raging strife,Aid the kind breast, and waft his boat to land.
            
            
              
              At the spring on the North side of the park.
            
            
              
              A few feet below the spring level the ground 40, or 50 f. sq.—Let the water fall from the spring in the upper level over a terrace in the form of a cascade. Then conduct it along the foot of the terrace to the Western side of the level, where it may fall into a cistern under a temple, from which it may go off by the western border till it falls over another terrace at the Northern or lower side. Let the temple be raised 2.f. for the first floor of stone. Under this is the cistern, which may be a bath or any thing else. The 1st. story arches on three sides; the back or western side being close because the hill there comes down, and also to carry upstairs on the outside. The 2d. story to have a door on one side, a spacious window in each of the other sides. The rooms each 8 f. cube with a small table and couple of chairs. The roof may be Chinese, Graecian, or in the taste of the Lanthern of Demosthenes at Athens.
            
            
              
              The ground just about the spring smoothed and turfed; close to the spring a sleeping figure reclined on a plain marble slab, surrounded with turf; on the slab this inscription
            
            
              
              Huius nympha loci, sacri custodia fontis
            
            
              
              Dormio, dum blandae sentio murmur aquae.
            
            
              
              Parce meum, quisquis tangis cava marmora, somnum
            
            
              
              Rumpere; si bibas, sive lavere, tace.
            
            
              
              Near the spring also inscribe on stone or a metal plate fastened to a tree these lines ‘Beatus ille qui procul negotiis, Ut prisca gens mortalium, Paterna rura bobus exercet suis, Solutus omni foenore: Forumque vitat et superba civium Potentiorum limina. Libet jacere modo sub antiqua ilice, Modo in tenaci gramine: Labuntur altis interim rivis aquae; Queruntur in silvis aves; Fontesque lymphis obstrepunt manantibus, Somnos quod invitet leves.’ Plant trees of Beech and Aspen about it. Open a vista to the millpond, the river, road &c. Qu. if a view of the neighboring town would have a good effect? Intersperse in this and every other part of the ground (except the environs of the Burying ground) abundance of Jessamine, Honeysuckle, sweet briar &c. Under the temple an Aeolian harp where it may be concealed as well as covered from the weather.
            
            
            
              
              This would be better. The ground above the spring being very steep, dig into the hill and form a cave or grotto. Build up the sides and arch with stiff clay. Cover this with moss. Spangle it with translucent pebbles from Hanover town and beautiful shells from the shore at Burwell’s ferry. Pave the floor with pebbles. Let the spring enter at a corner of the grotto, pretty high up the side, and trickle down, or fall by a spout into a bason from which it may pass off thro’ the grotto. The figure will be better placed in this. Form a couch of moss. The English inscription will be then proper.
            
            
              
              Nymph of the grot, these sacred springs I keep.
            
            
              
              And to the murmur of these waters sleep:
            
            
              
              Ah! spare my slumbers! gently tread the cave!
            
            
              
              And drink in silence, or in silence lave!
            
            
              
              The Ground in General
            
            
              
              Thin the trees. Cut out stumps and undergrowth. Remove old trees and other rubbish except where they may look well. Cover the whole with grass. Intersperse Jesamine, honeysuckle, sweetbriar, and even hardy flowers which may not require attention. Keep in it deer, rabbits, Peacocks, Guinea poultry, pidgeons &c. Let it be an asylum for hares, squirrels, pheasants, partridges and every other wild animal (except those of prey.) Court them to it by laying food for them in proper places. Procure a buck elk, to be as it were Monarch of the wood; but keep him shy, that his appearance may not lose it’s effect by too much familiarity. A buffalo might perhaps be confined also. Inscriptions in various places on the bark of trees or metal plates, suited to the character or expression of the particular spot. Benches or seats of rock or turf passim.
            
            
              
              The Open Ground on the West. A shrubbery.
            
            
              
              Shrubs. (not exceeding a growth of 10. f.) Alder.—Bastard indigo. flowering. Amorpha.—Barberry—Cassioberry. Cassine.—Chinquapin—Jersey Tea. F. Ceanothus.—Dwarf Cherry. F. Cerasus. 5.—Clethra—Cockspur hawthorn, or haw. Crataegus. 4.—Laurel.—Scorpion Sena. Emerus.—Hazel.—Althaea F.—Callicarpa.—Rose—Wild Honeysuckle—Sweet briar—Ivy.—
            
            
              
              Trees. Lilac.—wild cherry—Dogwood—Redbud—Horse chesnut—Catalpa—Magnolia—Mulberry—Locust—Honeysuckle—Jessamine.—Elder.—Poison oak—Haw—
            
            
              
              Climbing shrubby plants. Trumpet flower—Jasmine—Honeysuckle—
            
            
              
              Evergreens. Holly—Juniper—Laurel—Magnolia—Yew.
            
            
              
              Hardy perennial flowers. Snapdragon—Daisy—Larkspur—Gilliflower—Sunflower.—Lilly—Mallow—Flower de luce—Everlasting pea—Piony—Poppy—Pasque flower—Goldy-lock. Trollius. = Anemone—Lilly of the valley—Primrose—Periwincle—Violet.—Flag—
            
            
              
              ‘The pride, the pèrfume of the regions round’ Shenstone. Elegy. 16.
            
            
              
              ‘The fragrance of the bean’s perfùme’ ib. Ode on rural elegance.
            
            
              
              ‘Round the gay prècincts of a throne,
            
            
              
              Whose graceful deeds have èxemplary shone’ ibidem.
            
            
              
              ‘She flies the sad presàge of coming years.’ ib. Elegy. 17.
            
            
              
              ‘But still to pèrfect ev’ry grace’ ib. song. 6.
            
            
              
              ‘Were by a splendid sùccessor supply’d’ ib. Oeconomy. part. 1.
            
            
              
              ‘Sick’ning beneath it’s ray, enèrvate some,’ ibidem.
            
            
              
              _______‘who sùbjects not his fame’ ibid. part. 2.
            
            
              
              ‘Of mortal art! the rèfractory robe.’ ibid. part. 3.
            
            
              
              ____________‘of ev’ry shaft
            
            
              
              Indìcative, his inmost plot betrays.’ ibid.
            
            
              
              ‘Rome’s loud anàthema, but heartless, dead.’ ibid. The ruined abbey.
            
            
              
              ____________‘suggests
            
            
              
              In full contràst, the safe domestic scene
            
            
              
              For these resign’d.’__________ibid. Love and honor.
            
            
              
              ‘And fury uncontroul’d and chàstisement unkind.’ ibid. The Schoolmistress.
            
            
              
              obdūrate. Mason on numbers.
            
            
              
              desultōry
            
          
          
          
                        1771
                    
          
            
              Jan.
              11.
              
              Took John Bolling’s bond for £28–3–7¼, Elizabeth Jefferson’s distributive of Jane Jefferson junr.’s estate. 
            
            
              
              My note to D. Carr admr. of Jane Jefferson for £19 assigned to Elizabeth Jefferson in part of her distributive share.
            
            
              
              27.
              
              Pd. Will Beck 18/.
            
            
              Feb.
              18.
              
              R. Sorrel directs me to pay at Sec.’s office for Wm. Thomason and charge to him 16/4.
            
            
              
              19.
              
              Bot. Watt Mousley’s share of corn 14 barrels & 1 peck at 7/6 = £5–5–4½ to be pd. in May.
            
            
              
              20.
              
              Pd. Betty for eggs 1/.
            
            
              
              22.
              
              Pd. Mrs. Houseright for Jno. Houseright in full 12/.
            
            
              
              24.
              
              Charge W. Beck with his assumpsit for Jno. Ford 5/9.
            
            
              Mar.
              2.
              
              Pd. Colo. Lewis’s Ned for 2 ℔ hops 2/.
            
            
              
              3.
              
              Pd. Gill for 3 pecks homony beans 1/10½.
            
            
              
              6.
              
              Sent Ben Calvert by his son 20/.
            
            
              
              12.
              
              Pd. Juno for eggs 3¾d.
            
            
              
              14.
              
              Pd. T. Morgan 10/.
            
            
              
              Lent Watt Mousley 10/.
            
            
              
              15.
              
              James Speirs (to whom I am indebted  ) consents to discount £3–2 the balce. due me from his father in Speirs v. Langford.
            
            
              
              17.
              
              Pd. Squire in full 9/.
            
            
              
              Bot. of Colo. Carter 15 barrels corn to be delivd. Monday sennight @ 10/ the money to be pd. in April.
            
            
              
              18.
              
              Pd. Richd. Sorrels 5/.
            
            
              
              19.
              
              Pd. entertt. at Mrs. Wallace’s 5/.
            
            
              
              Pd. Mrs. Wallace for Mrs. Shaw for gloves 5/.
            
            
            
              
              Repd. James Maury postage 7½d.
            
            
              
              Recd. of John Hinton 3/7½.
            
            
              
              Pd. for apples 3¾d.
            
            
              
              20.
              
              Pd. entertt. at Mclanahan’s 4/3.
            
            
              
              21.
              
              Pd. for bumbo 1/3.
            
            
              
              Pd. for Dutch dancing and singing 2/.
            
            
              
              22.
              
              Gave servt. at Samps. Matthews’s 1/3.
            
            
              
              Pd. entertt. at Matthews’s £1–11–6.
            
            
              
              Pd. for a girt 1/3.
            
            
              
              Pd. man for bringg. letters from Wmsburgh. 2/6.
            
            
              
              Pd. entertt. at Mrs. Wallace’s 1/6.
            
            
              Mar.
              23.
              
              Lost at backgammon 7/6.
            
            
              
              25.
              
              Credit Will Beck for services lately to and from Wmsburgh. 15/.
            
            
              
              Also allow for hire pd. Robinson for gog. to Staunto. with letters 10/.
            
            
              
              26.
              
              Gave R. Sorrels an order on John Tool (Colo. Carter’s overseer) for 3 barrels corn 30/.
            
            
              
              Pd. T. Morgan 5/.
            
            
              
              29.
              
              I am indebted to Charles Moreman £6–15 for wheat which I am to pay when I come up in May.
            
            
              
              ✓
              Pay Watt Mousley also 3/6 for Mrs. Jeff.
            
            
              
              Pay do. 22/6 on W. Beck’s order which charge to Beck.
            
            
              
              Purchased of Robert Sharpe one acre of limestone land on Plumb Tree branch otherways called Scale’s creek to be laid off as I please, under these restrictions. I am not to enter his fence on the South side of the road, nor to include his spring on the N. side the road. I give him 40/3 for it. Watt Mousley present at making the bargain.
            
            
              
              30.
              
              Pd. Wm. Hickman for Coopering 15/.
            
            
              
              Pd. do. for beef had of T. Garth 11/9.
            
            
              
              Do. for Rd. Sorrels on old assumpsit 4/6.
            
            
            
              April
              1.
              
              Pd. Ben Calvert in full 28/3.
            
            
              
              5.
              
              Borrowed of Jup. 1/3.
            
            
              
              Gave J. B.’s Frank 1/3.
            
            
              
              6.
              
              Pd. entertt. at Vaughan’s 10/6.
            
            
              
              8.
              
              Gave horseler at Forest 2/6.
            
            
              
              Pd. entertt. at Lawton’s 5/4½.
            
            
              
              Pd. ferriage 3/.
            
            
              
              Gave ferrymen 1/3.
            
            
              
              Repd. Jupiter 1/3.
            
            
              
              9.
              
              Pd. at Coffee h. 7½d.
            
            
              
              10.
              
              Gave boy of Anderson the smith 2/6.
            
            
              
              11.
              
              Pd. at Coffee h. 7½d.
            
            
              
              12.
              
              Gave Jup. to pay for butter 2/.
            
            
              
              Gave do. to buy corn 6/.
            
            
              
              13.
              
              Pd. postage 1/.
            
            
              
              ✓
              Pd. Mrs. Charlton for sundries for A. S. Jefferson 58/.
            
            
              
              Pd. at Coffee h. 7½d.
            
            
              
              15.
              
              Pd. at Coffee h. 7½d.
            
            
              
              Pd. Craig jeweller 2/6.
            
            
              
              Pd. Mat. Davenport mendg. watch 7/7½.
            
            
              
              16.
              
              Pd. at Coffee h. 7½d.
            
            
              
              
              
              
            
            
              
              N.’s L. F.
            
            
              
              17.
              
              Pd. Robt. Millar for carving knives 18/.
            
            
              
              Pd. John Carter for red tape 2/6.
            
            
              
              19.
              
              Pd. Mrs. Smith 20/.
            
            
              
              Pd. for oats 14/2.
            
            
              
              Pd. Dixon for tooth pick case 6/.
            
            
            
              
              20.
              
              Pd. postage 7½d.
            
            
              
              22.
              
              Borrowd. of Jupiter 2/6.
            
            
              
              
              
              Gave Colo. Tayloe’s servt. 2/6.
            
            
              
              
              
              Pd. at Coffee h. 1/3.
            
            
              
              
              
              Pd. Greenhow for books 3/9.
            
            
              
              24.
              
              Gave Jup. to pay for butter 2/.Do.for corn 13/.
            
            
              
              25.
              
              Pd. Dr. Pasteur for a map.
            
            
              
              26.
              
              Pd. for play ticket 7/6.
            
            
              
              Lost out of pocket 1/3.
            
            
              
              27.
              
              Pd. postage 7½d.
            
            
              
              Gave Jup. to pay for butter.
            
            
              
              29.
              
              Pd. Rogers for 2 pr. cotton stockgs. 25/.
            
            
              
              30.
              
              Pd. Dr. Gilmer my acct. £2–8–7½.
            
            
              
              ✓
              Pd. Do. Mrs. Jefferson’s acct. 10/9.
            
            
              
              Pd. at Coffee house 2/6.
            
            
              May
              2.
              
              Pd. for play ticket 5/.
            
            
              
              3.
              
              Pd. R. Millar for cloth &c. £1–10–9.
            
            
              
              Pd. at playhouse 7/6.
            
            
              
              4.
              
              Pd. at coffee h. 7½d.
            
            
              
              N.’s L. F.
            
            
              
              5.
              
              Pd. negro for bringg. home horses 2/6.
            
            
              
              6.
              
              Pd. at playhouse 7/6.
            
            
              May
              7.
              
              Pd. Colo. Hill for 5th. Bac.’s abr. £1–17–6.
            
            
              
              Pd. breakfast at Davies’s 1/3.
            
            
              
              Pd. ferriage & gave ferrymen at Lawton’s 3/9.
            
            
              
              Pd. entertt. at Lawton’s 4/4½.
            
            
              
              9.
              
              Gave servt. at Forest 5/.
            
            
              
              Gave another do. 2/6.
            
            
              
              Pd. entertt. at Lawton’s.
            
            
              
              Pd. ferriage & gave ferrymen at do.
            
            
              
              10.
              
              Pd. Emery Hughes for John Mullins 16/7½.
            
            
              
              Pd. Peter Powell in full 17/6.
            
            
            
              
              Pd. Mr. Evans for Miles Taylor £5–1–3.
            
            
              
              Pd. Gabr. Maupin in full £9–5–2.
            
            
              
              Pd. at S. O. for Wm. Thomason to be charged to Rd. Sorrel 16/4.
            
            
              
              Pd. James Steptoe £15 as my agent.
            
            
              
              Pd. do. taxes on writs for S. O. £4–2–6.
            
            
              
              Pd. club at Davies’s 1/.
            
            
              
              Gave servt. 7½d.
            
            
              
              Pd. M. Davenport for mendg. watch 5/.
            
            
              
              11.
              
              Pd. Steptoe for docket 26/.
            
            
              
              Pd. at Coffee h. 7½d.
            
            
              
              12.
              
              Pd. Mr. Hart for Capt. Kennedy £10.
            
            
              
              Pd. boy for bringing home my horses 3/9.
            
            
              
              13.
              
              Recd. of N. Campbell £55–5–8.
            
            
              
              Pd. James Anderson £20.
            
            
              
              Pd. Robert Gilbert £11–9–3.
            
            
              
              Pd. Robt. Anderson £12–16–3.
            
            
              
              Pd. Mrs. Smith in full £1–12.
            
            
              
              Pd. Singleton in full £8–8–2½.
            
            
              
              Pd. Robt. Nicholson £10.
            
            
              
              Pd. for corn 5/.
            
            
              
              Pd. ferriage at Lawton’s & gave ferrymen 3/9.
            
            
              
              Pd. entertt. at do. 1/3.
            
            
              
              Gave servt. 7½d.
            
            
              
              17.
              
              Gave servt. at Forest 5/.
            
            
              
              Gave another do. 5/.
            
            
              
              Gave another do. 2/6.
            
            
              
              Pd. Nich. Sherrar for mendg. chair 3/.
            
            
              
              Pd. smith for shoeing horse 2/9.
            
            
              
              Pd. entertt. at Vaughan’s 5/7.
            
            
              
              Pd. Miles Taylor for mending brace 1/3.
            
            
              
              21.
              
              Pd. entertt. at Mrs. Wallace’s 5/.
            
            
              
              Pd. for oats at Black’s 1/.
            
            
              
              Recd. of H. Ewen for Jno. Hinton 3/6.
            
            
              
              Pd. for cake 3¾d.
            
            
              
              22.
              
              Pd. Sams. Matthews for 8. window rings 4/9.
            
            
              
              Pd. entertt. at Mclanahan’s 2/.
            
            
              
              23.
              
              Pd. Sams. Matthews for bason &c. 5/.
            
            
            
              
              24.
              
              Pd. do. for entertt. £1–8–3.
            
            
              
              Gave servt. 1/3.
            
            
              
              Pd. entertt. at Mrs. Wallace’s 2/9.
            
            
              
              25.
              
              Pd. Will Beck 40/.
            
            
              
              Gave John Pitman 1/6.
            
            
              
              Gave servt. at Joel Terril’s 1/3.
            
            
              
              27.
              
              Pd. R. Sorrels 20/.
            
            
              
              Pd. Juno for eggs.
            
            
              
              29.
              
              Pd. Jackson for chickens 1/.
            
            
              
              30.
              
              Pd. Sam. Taliaferro for Allen Bathurst 12/3.
            
            
              
              31.
              
              Pd. Dabney Minor £3.
            
            
              
              Pd. Mrs. Sorrel for R. Sorrels 20/.
            
            
              
              Pd. Hierom Gaines 2/6.
            
            
              June
              1.
              
              Spent at Anderson’s burgessing £4–19–3.
            
            
              
              4.
              
              Gave servt. at J. Bolling’s 1/3.
            
            
              
              5.
              
              Gave servt. at Tuckahoe 1/3.
            
            
              
              Pd. entertt. at Vaughan’s 2/.
            
            
              
              9.
              
              Gave servt. at Forest 5/.
            
            
              
              Pd. entertt. & ferriage at Lawton’s 8/.
            
            
              
              Gave ferrymen 1/3.
            
            
              
              14.
              
              Pd. ferriage & gave ferrymen at York 5/.
            
            
              
              18.
              
              Pd. ferriage & gave ferrymen at York 4/9.
            
            
              
              Pd. at Mitchell’s 4/6.
            
            
              
              19.
              
              Pd. at Coffee house 7½d.
            
            
              
              Pd. for candles 5/.
            
            
              June
              20.
              
              Pd. Mrs. Smith in full £1–5–7½.
            
            
              
              Pd. ferrge. & gave ferrymen at Lawton’s 3/9.
            
            
              
              24.
              
              Pd. entertt. at Vaughan’s 2/6.
            
            
              
              Pd. Jno. King for corn furnishd. Phil 5/.
            
            
              
              Overpd. do. 9d.
            
            
              
              Pd. entertt. at Peers’s 4/6.
            
            
              
              29.
              
              My dues in Fredville. 34/6 & 734. ℔ tobo.
            
            
              July
              1.
              
              Pd. Jackson for chickens 4/4½.
            
            
              
              2.
              
              Pd. Sandy for do. 2/9¾.
            
            
            
              
              4.
              
              Charge T. Morgan his ord. to Watt Mousley 5/.
            
            
              
              Indebted to Mrs. Collins £5–3.
            
            
              
              Gave Jup. to pay ferriage at Adams’s 1/9.
            
            
              
              Pd. T. Morgan 10/.
            
            
              
              7.
              
              Pd. entertt. at Vaughan’s 3/6.
            
            
              
              11.
              
              Gave servt. at Forest 2/.
            
            
              
              Gave another do. 3/6.
            
            
              
              Pd. entertt. and ferrge. at Lawton’s 4/10½.
            
            
              
              Gave ferrymen 1/3.
            
            
              
              13.
              
              Pd. breakfast at Davies’s 1/3.
            
            
              
              Will Beck’s assumps. Feb. 24. for Ford shd. been 11/9.
            
            
              
              15.
              
              Pd. at Coffee house 7½d.
            
            
              
              Pd. at Printg. office for fiddle strings 3/1½.
            
            
              
              Pd. at Hornsby’s for do. 3/9.
            
            
              
              Pd. at Mrs. Campbell’s for supper & club 5/.
            
            
              
              16.
              
              Gave Jup. to buy corn 9/.
            
            
              
              Pd. for watermelon 1/.
            
            
              
              17.
              
              Pd. for ticket to concert 5/.
            
            
              
              18.
              
              Gave Jup. to pay for grinding razors 3/9.
            
            
              
              Pd. at S. O. for Daniel Ross which charge to Watt Mousley 22/4.
            
            
              
              Overpd. at do. 2d.
            
            
              
              Pd. at Coffee house 7½d.
            
            
              
              19.
              
              Pd. Peter Powell for mendg. chair 3/9.
            
            
              
              Pd. at Capitol for cakes 7½d.
            
            
              
              Pd. Powell’s smith for addnal. repairs to chair 2/6.
            
            
              
              20.
              
              Pd. baker’s acct. in full 5/3¾.
            
            
              
              Gave servt. at Anderson’s 7½d.
            
            
              
              Gave James Cocke order for £10–6 my burgesses wages for this session.
            
            
              
              Recd. of Neill Campbell £5–15.
            
            
              
              Pd. Mrs. Smith £1–4.
            
            
              
              Pd. dinner &c. at Mrs. Campbell’s 3/9.
            
            
              
              Gave Minzies’s servt. 2/3.
            
            
              
              Pd. ferriage and gave ferrymen 3/9.
            
            
              
              Pd. at Lawton’s for entertt. of servt. &c. 2/6.
            
            
              
              22.
              
              Pd. Mr. Wayles for John Bolling £1–4.
            
            
              
              23.
              
              Won at cross and pyle 3¾d.
            
            
            
              
              24.
              
              Gave servt. at Forest 2/6.
            
            
              
              Gave another do. 2/6.
            
            
              
              Pd. entertt. at Vaughan’s 5/.
            
            
              
              25.
              
              Pd. Smith near Tuckahoe 2/6.
            
            
              
              26.
              
              Pd. for oats at Byrd ordinary 7½d.
            
            
              
              28.
              
              Charge Bishop a pr. coarse shoes.
            
            
              
              29.
              
              Pd. Rd. Sorrels 20/7½ which strikes balance as to labour chickens & every thing.
            
            
              
              30.
              
              Purchased 5 young geese of R. Sorrels.
            
            
              
              Reaping at Shadwell this year.
            
            
              
               Harry Ford 7/6.
            
            
              
               Micajah Davies 7/6.
            
            
              
               Henry Mullins 5/.
            
            
              
               Will Beck 10/.
            
            
              
              31.
              
              Settled with T. Morgan, and I owe him of the wages of 1770. £4–10.
            
            
              
              I am to continue his wages £8. this year, and afterwards he is to maintain himself till the mill is ready for him.
            
            
              
              Bishop has worked 3½ days for which am to give him 7/6. He will undertake to mould and burn bricks for 7/6 the 1000. and requires two men, three boys and no more. He counts only those that are worked up, but better give him £3–10 a month.
            
            
              Aug.
              1.
              
              Mrs. Taliaferro begins to wash for me by the month counting the time only that I am in the county.
            
            
              Aug.
              4.
              
              Bot. of N. M.’s Patrick 5 qts. of grass seed 6/3.7 qts. of timothy seed @ 7½d 4/4½. Pd. him in part 5 ells oznabrigs.of N. M.’s Anthony 3 qts. 3/9.of N. M.’s Paul 1½ qt. 1/10½.
            
            
              
              Hereafter give only 1/ for goose grass or clover.
            
            
              
              Stephen Willis and Richd. Taylor came up to work.
            
            
              
              7.
              
              Bishop agrees to work for me @ 40/ a month between 1st. of Octob. & 1st. of Apr. & £3. a month betw. Apr. 1. & Octob. 1.
            
            
              
              8.
              
              Pd. Hierom Gaines 6/.
            
            
              
              Pd. Micaj. Davies in full 18/.
            
            
              
              Pd. Bishop 13/.
            
            
              
              Pd. Micajah Clarke dues 44/6.
            
            
              
              Say recd. of Sam. Huckstept £5—& pd. do. £5.
            
            
              
              9.
              
              Pd. Micaj. Clarke 787 ℔ tobo. 53 ℔ of which he to pay Jas. Marks.
            
            
              
              Pd. James Marks 320 ℔ tobo. viz. note for 267 ℔ & ord. on Clarke for 53 ℔ = 320.
            
            
              
              Pd. for lace 3¾d.
            
            
              
              11.
              
              Gave negro for fish and services 2/6.
            
            
              
              13.
              
              Gave W. Beck order on Capt. Terril for 20/.
            
            
              
              Say pd. W. Beck by Matthew Johnson 52/6.
            
            
              
              Gave R. Harvie for Joel Terril 20/.
            
            
              
              14.
              
              Pd. R. Sorrels for geese & one day’s work 8/9.
            
            
              
              17.
              
              Bot. of N. M.’s Abram. 23 qts. goose grass seed @ 1/.
            
            
              
              19.
              
              Pd. entertt. at Mrs. Wallace’s 5/9.
            
            
              
              Do. at Tees’s    .
            
            
              
              20.
              
              Pd. for peaches at Staunton 3¾d.
            
            
              
              21.
              
              Pd. Yardley near the Cave for lodging 3/.
            
            
              
              Pd. at Staunton for a cutting knife 7/.
            
            
              
              Pd. entertt. at Mclanahan’s 4/.
            
            
              
              22.
              
              Pd. John Frog’s apprentice for him 15/9.
            
            
              
              Pd. for an egg slip of tin 2/.
            
            
              
              Pd. for punch 1/3.
            
            
              
              Gave Mr. Matthews to pay for watering pot 7/.
            
            
              
              Won at backgammon 7½d.
            
            
              
              23.
              
              Pd. entertt. entertt. at Matthews’s £3–7–½.
            
            
              
              Gave servt. there 1/3.
            
            
              
              Pd. entertt. at Black’s 2/.
            
            
              
              Pd. for bed cords 3/.
            
            
              
              Borrowed of R. Harvie 1/6.
            
            
              
              24.
              
              Pd. Samuel Huckstept in full 20/.
            
            
              
              25.
              
              Pd. Walter Mousley 46/.
            
            
              
              26.
              
              I am to return Wilkerson’s works v. Fitzpatrick Black & Dawson and pay the dues which charge to Dr. Walker.
            
            
              
              Pd. Tinsley 10/.
            
            
              
              27.
              
              Balance due H. Gaines this day £11–9–9 which pay to Pet. Davie in Octob.
            
            
              
              Pd. Toby for chickens 10/.
            
            
              
              28.
              
              Accepted B. Calvert’s order in favr. Jno. Moore for £2–14.
            
            
              
              30.
              
              Won of TMRandolph at Backgammon 1/3.
            
            
              
              31.
              
              Gave servt. at Tuckahoe 1/3.
            
            
              Sep.
              2.
              
              Pd. ferrge. at Hundred & gave ferrymen 4/3½.
            
            
            
              
              3.
              
              Bot. of John Coles 10. barrels corn at same price Colo. Carter sold me.
            
            
              
              Bot. of Anthony Murray 298. as. land in Bedford for which I am to pay him £100. April 30th. 1773.
            
            
              
              Gave Jup. to pay barber in Richmd. 1/3.
            
            
              
              Pd. at Galt’s shop 3/6.
            
            
              
              6.
              
              Gave Jamey at Forest 2/6.
            
            
              
              Gave Ben at do. 2/6.
            
            
              
              7.
              
              Carter H. Harrison tells me that it is generally allowed that 250 ℔ green pork makes 220. ℔ pickled pork. He made a trial on a ham and shoulder, the one weighing 24 ℔ the other 17 ℔ green. When made into bacon they had lost exactly one fourth. They were corn fed.
            
            
              
              Wrote to Alexr. McCaul Glasgow to send me a gardener from 10 to 15£ a year, indentured for five years.
            
            
              
              Pd.  Powell taylor near Tuckahoe 9/.
            
            
              
              8.
              
              Pd. for oats at Byrd ord. 1/6.
            
            
              
              9.
              
              Pd. Jupiter wt. hd. paid Tees (6/6) and Mrs. Hickman (1/3) 7/9.
            
            
              
              11.
              
              Reaping this year at Monticello.
            
            
              
               Micajah Davies 10/.
            
            
              
               Harry Ford 10/.
            
            
              
               Henry Mullins 8/.
            
            
              
               Andrew Defoe 6/.
            
            
              Sep.
              11.
              
              Pd. Gill for chickens 3/7½.
            
            
              
              Stephen Willis sais it takes 15 bushels lime to 1000 bricks.
            
            
              
              12.
              
              Say pd. James Black for 2. fawns 20/.
            
            
              
              16.
              
              Gave Garrett Minor my bond for £181–2–0–¾.
            
            
              
              Andrew Defoe begins to blow lime @ 30/ per month. Will Beck to find him provns. for wch. allow 15/ per month.
            
            
              
              17.
              
              Pd. Charles Lambert 42/3 to be by him pd. to the sher. of Bedford for arrears of 560 as. land on Tuckahoe Albem. which I sold to him.
            
            
              
              Sold the sd. 560. as. of land to Charles Lambert for 100.£ and he assigned me George & Alex. Blaine’s bond for £100. paiable June 1. 1772.
            
            
              
              19.
              
              Left with Mrs. Moore for Mrs. Collins £3.
            
            
              
              23.
              
              Pd. Betty for ½ bush. potatoes 1/3.
            
            
              
              Pd. Quash 3/9.
            
            
              
              25.
              
              Pd. at Anderson’s store for paper 1/6.
            
            
              
              26.
              
              Gave T. Straughan for Mrs. Collins £2–6.
            
            
              
              N. M.’s Anthony 4 qts. 1 pint tim. seed.Patrick 1 qt.
            
            
              
              Dr. Walk.’s Gilbert 1 qt. & pd. him 7½d.
            
            
              
              29.
              
              Pd. N. M.’s Patrick for him & Paul 2/6 & gave him order on store for goods 6/ in full.
            
            
              
              Pd. N. M.’s Anthony 2/6 & ord. 4/ in full.
            
            
              
              Gave T. Morgan ord. on R. Harvie’s £4.
            
            
              
              Pd. him 5/.
            
            
              
              Pd. Wat. Mousley for W. Fitz on acct. Mrs. Jeff. 13/.
            
            
              
              30.
              
              Pd. W. T. Lewis for venison 5/.
            
            
              
              Overpd. him 1/.
            
            
              
              Bottles.
            
            
              
               Doz. 1 – 0 Port.3–0L. 69.7–2M. 70.4–0m.6–6cyd.4–0left out.1–5in closet.27–1in whole.
            
            
              
              Assumd. to Jno. Moore for T. Morgan 17/4½.
            
            
              
              Mr. Moore’s ford on a nice estimate cost £28.
            
            
              
              Pd. to J. Henderson for  by ord. Bennt. Henderson 42/.
            
            
              Octob.
              1.
              
              Gave Rand. Jeff. to bear expces. to Wmsburgh. 15/9.
            
            
              
              ✓
              Lent Mrs. Jeff. 5/9.
            
            
              
              Pd. T. Morgan 6/.
            
            
              
              Pd. entertt. at Byrd ord. 1/6.
            
            
              
              2.
              
              Pd. ferrge. & gave ferrymen at Tucker Woodson’s 2/1½.
            
            
            
              
              Pd. entert. at Murray’s 1/3.
            
            
              
              Pd. for gloves at Booker’s store 2/.
            
            
              
              3.
              
              Pd. ferrge. & gave ferrymen at Hundred 4/.
            
            
              
              8.
              
              Gave Ben at Forest 5/.
            
            
              
              Pd. entertt. at Lawton’s and ferrge. 8/3¾.
            
            
              
              Gave ferrymen 1/.
            
            
              
              9.
              
              Pd. postage 7½d.
            
            
              
              10.
              
              Pd. for a docket 26/.
            
            
              
              13.
              
              Pd. W. Beck 5/.
            
            
              
              Allow him 9 days coming & returning wth. Randolph.
            
            
              
              14.
              
              Pd. Mrs. Smith 10/9.
            
            
              
              Pd. Mrs. Rathall for sundries £2–8.
            
            
              
              Overpd. do. 11/.
            
            
              
              15.
              
              Pd. at Coffee house 1/3.
            
            
              
              16.
              
              Pd. W. Lenox for carrg. boxes to ferry 8/3.
            
            
              
              Gave do. for carter 1/3.
            
            
              
              Pd. John Carter for pickle shells 4/6.
            
            
              
              17.
              
              Pd. Greenhow for 27 ℔ of paint 9/.
            
            
              
              Pd. at Coffee h. 3¾d.
            
            
              
              18.
              
              Pd. Colo. Henry 15/.
            
            
              
              20.
              
              Pd. baker for bread 3¾d.
            
            
              
              21.
              
              Pd. Rose for postage 5/1½.
            
            
              
              Pd. Mrs. Rathal in full 19/.
            
            
              
              22.
              
              Gave Jup. to buy butter &c. 1/3.
            
            
              
              23.
              
              Pd. Miss Dickerson 22/6.
            
            
              
              24.
              
              Pd. Mrs. Pitt 24/6.
            
            
              
              Pd. fr. bread 3¾d.
            
            
              
              Recd. of Matt Mullins 16/7.
            
            
              
              Gave Craig’s apprentices 5/.
            
            
              Octob.
              26.
              
              Pd. for play ticket 5/.
            
            
            
              
              Pd. entertt. at Mrs. Campbell’s 5/.
            
            
              
              28.
              
              Pd. for play ticket 5/.
            
            
              
              Pd. for oranges 3/.
            
            
              
              29.
              
              Gave Jup. to pay for candles, butter, bread 11/6.
            
            
              
              30.
              
              Pd. for play tickets 10/.
            
            
              
              Pd. Jno. Hawkins 2/6.
            
            
              Nov.
              1.
              
              Pd. for oats 15/.
            
            
              
              Gave a taylor’s boy 2/6.
            
            
              
              Pd. Hald. Dixon for tooth pick case 2/.
            
            
              
              3.
              
              Pd. for punch at Davis’s 1/3.
            
            
              
              4.
              
              Pd. J. Blair for ord. conc. in Wilkerson v. Fitzpatrick, v. Black, v. Dawson 21/0 wch. charge to Dr. Walker.
            
            
              
              Pd. Bucktrout in full 21/6.
            
            
              
              Pd. do. 7½d.
            
            
              
              Pd. Peter Scott 20/.
            
            
              
              5.
              
              Pd. writ taxes at S. O. £4.
            
            
              
              Pd. Bucktrout 11/3.
            
            
              
              Pd. Patr. Henry for Watt Mousley £20.
            
            
              
              Pd. entertt. at Davies’s 5/.
            
            
              
              6.
              
              Pd. Micaj. Defoe in full 17/6.
            
            
              
              Gave G. W.’s Ben 4/3.
            
            
              
              ✓
              Recd. of N. Campbell (by hands of Mr. Love) on acct. of the estate of Pet. Jefferson £100.
            
            
              
              Pd. John Lewis on acct. of Stephen Willis £20.
            
            
              
              Pd. R. Anderson £10.
            
            
              
              Pd. Mr. Kidd £15.
            
            
              
              Accepted Stephen Willis’s ord. in favr. of Thos. Underwood who assigned to R. Adams £20.
            
            
              
              Pd. Mrs. Smith £1–18–1½.
            
            
              
              Pd. ferrge. & ferrymn. at Lawton’s 4/3.
            
            
              
              11.
              
              Gave Ben at Forest 2/6 Martin 2/6 James 5/9.
            
            
            
              
              13.
              
              Gave J. Bolling’s Simon 1/—Sam 1/.
            
            
              
              Pd. entertt. at Byrd ord. 2/.
            
            
              
              14.
              
              Pd. Benj. Lively assignee of Sam. Taliaferro my promisory note £3.
            
            
              
              Pd. Julius Shard 12/6.
            
            
              
              15.
              
              Pd. Dabney Minor on his own acct. £10.
            
            
              
              16.
              
              Borrowd. of Joel Terril 5/9.
            
            
              
              Pd. Wm. Terril by ord. of Jno. Henderson for tobo. purchasd. Aug. 9. £8–0–8¾.
            
            
              
              Pd. for seeing an Alligator 1/3.
            
            
              
              17.
              
              Pd. Mrs. Gehee for ducks 3/. Owe her 4/ for 7 ducks.
            
            
              
              Gave her order for 4/ more.
            
            
              
              Charge Wm. Beck a Dutch blanket.
            
            
              
              19.
              
              Accepted the followg. ord. of T. Warren to be charged to Stephen Willis by his order.
            
            
              
               Mr. Minor               £1–3–7½.Mr. Moore£1–18–2.Mr. Harvie.Doctr. Gilmer4–6.Mrs. Sorrels0–17–0.Thos. Goodloe0–10–0.Wm. Johnson0–2–6.Lucy0–2–0.Amt.£
            
            
              
              24.
              
              Am to give Mrs. Sorrel 6/ for 6 ducks.
            
            
              
              Pd. Thos. Goodloe for Stephen Willis 10/.
            
            
              
              26.
              
              Pd. Micajah Defoe for W. Beck & on his order 40/.
            
            
              
              Pd. Lucy for Steph. Willis 2/.
            
            
              
              27.
              
              Pd. Mrs. Gehee for ducks & chickens in full 6/3.
            
            
              
              Sent Micaj. Defoe to by things for me in Wmsbg. 17/3.
            
            
              
              28.
              
              Pd. Wm. Johnson for Stephen Willis 2/1½.
            
            
              Nov.
              28.
              
              Pd. Mrs. Sorrels for Steph. Willis 17/.
            
            
              
              Pd. do. by ord. Julius Shard 14/.
            
            
              
              Pd. do. for 6. ducks 5/. Still owe her 1/.
            
            
              
              30.
              
              Pd. Andrew Defoe 20/.
            
            
              
              Pd. Mrs. Scott for cakes had at election yesterday 45/.
            
            
              
              Gave servt. at Joel Terril’s 7½d.
            
            
              
              Pd. Sr. Alberti for tooth pick case 5/.
            
            
            
              Dec.
              2.
              
              Lay in 1500. ℔ pork for 7. workmen 8. months, which will last from Jan. 1. to Sep. 1. when beef may be bought. This is allowg. at the rate of 300 ℔ of pork per man.
            
            
              
              5.
              
              Pd. Joel Terril 26/.
            
            
              
              Pd. R. Anderson the tanner 3/5.
            
            
              
              ✓
              Pd. do. for Mrs. Jeff. 4/4.
            
            
              
              8.
              
              Gave N. M.’s Abram. ord. on store for goods 23/ in full. See Aug. 17.
            
            
              
              9.
              
              Pd. Calvert for Julius Yard 20/.
            
            
              
              Recd. of Phil for J. W.’s Michael 19. qts. goose grass seed at 1/.
            
            
              
              12.
              
              Pd. Watt Mousley for Lewis Craddock and for  and for himself 40/.
            
            
              
              Recd. of Micajah Defoe 5/9.
            
            
              
              Allow W. Beck for Defoe’s bringing curtains frm. Wmsbg.—but nothing for carrying letters because brought no answers.
            
            
              
              Gave Jupiter to pay for eggs 1/.
            
            
              
              Pd. Lucy 5/9.
            
            
              
              14.
              
              Sent Steptoe for Abner Witt with his works against Abney 32/11.
            
            
              
              Sent do. with Wilkerson’s works agt. Fitzpatrick which charge to Dr. Walker £3–1–2.
            
            
              
              Assumd. to pay R. Harvie for Bart. Ford £6–4–2.
            
            
              
              16.
              
              Pd. Richd. Scott in part for a bed £3–16–3. The remaing. £4. I am to pay to Rob. Baine.
            
            
              
              Pd. T. Morgan 5/.
            
            
              
              17.
              
              Gave Richd. Sorrels note to Anderson’s store (by order and on account of D. Minor) for £5.
            
            
              
              18.
              
              R. Sorrels begins to work in the morning @ 30/ pr. mth.
            
            
              
              19.
              
              Pd. for eggs 3¾d.
            
            
              
              Pd. W. Johnston residue of S. Willis’s order 3¾d.
            
            
              
              Pd. R. Anderson for tanning 5/1½.
            
            
              
              21.
              
              Acceptd. T. Morgan’s ord. in favr. of Watt Mousley for 11/.
            
            
              
              22.
              
              Pd. Betty 2/.
            
            
              
              Pd. Quash 2/3¾.
            
            
              
              Pd. W. Hickman for Henry Ford 8/9. Note he has drawn an ord. on me for the rest (8/9) in favr. Micaj. Clarke.
            
            
              
              Pd. Will for Belinda 1/3 (3d too much).
            
            
              
              24.
              
              Pd. entertt. at the Fork church ordinary 2/.
            
            
            
              
              25.
              
              Gave servt. at Martin Key’s 7½d.
            
            
              
              Gave Jup. for ferrge. at Goochld. ct. house 2/.
            
            
              
              28. 
              
              Pd. ferrge. & gave ferrymen at the Hundred 4/.
            
            
              
              29.
              
              Gave Mrs. Sk_______ 10/.
            
            
              
              Gave Jup. to pay ferrge. at Westover 1/4½.
            
            
              
              30.
              
              Inclosed to M. Debnam for marriage licence 40/.
            
          
        